Exhibit 10.1

 

MANAGER AGREEMENT

 

Manager Agreement (the “Agreement”) made as of 12:01 a.m. ET on the 1st day of
October, 2020 (the “Execution Time”), by and among Icahn Enterprises L.P., a
Delaware limited partnership (“IEP”), Icahn Capital LP, a Delaware limited
partnership (the “General Partner” and together with IEP, the “Employer”), Brett
Icahn (the “Employee”), Isthmus LLC, a Delaware limited liability company wholly
owned by the Employee (“Isthmus”), Icahn Partners LP, a Delaware limited
partnership (“Icahn Partners”), and Icahn Partners Master Fund LP, a Delaware
limited partnership (“Icahn Master” and together with Icahn Partners, the
“Funds”, which term will also include any and all other private investment funds
or other entities that are Affiliates of the Employer that may, from time to
time, hereafter be designated as a Fund by written notice from the Employer to
the Employee). Unless otherwise defined herein a capitalized term used herein
shall have the meaning attributed to it in Section 16 hereof.

 

RECITALS:

 

The General Partner operates the Funds.

 

As further described in the LPA, the Funds will include two separately tracked
investment portfolios: (i) new investment positions in Securities which will be
managed pursuant to Section 4 (the “Mesa Portfolio”) and (ii) new investment
positions in Securities which will be managed pursuant to Section 5 (the “River
Portfolio”).

 

The activities of the Mesa Portfolio and the River Portfolio will be conducted
under this Agreement, and the securities of the Mesa Portfolio and the River
Portfolio will be acquired, held and disposed of by the Funds, but such
activities will be tracked as separate portfolios for purposes of determining
the Profit-Sharing Payment under this Agreement. Isthmus shall make and hold
investments in the Mesa Portfolio and the River Portfolio through the
Co-Investment Portfolio pursuant to this Agreement and the LPA, and the profit
and loss associated with the Co-Investment Portfolio shall be allocated to
Isthmus in accordance with the LPA and shall not be taken into account in the
Calculation of the Profit-Sharing Payment.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, desiring to be legally bound, hereby agree as follows:

 

1.           Termination of Prior Relationships. Except for (i) his right under
any indemnity agreement or indemnity obligation now existing, (ii) his right
under the RSU Agreement and (iii) the rights of the Employee expressly set forth
in this Agreement, the Employee has no other contracts, agreements, rights,
partnership or membership interests, profit rights or participations, or claims,
against or relating to, any member of the Icahn Group of any kind or character,
direct or indirect and any and all such contracts, agreements, rights,
partnership or membership interests, profit rights or participations, and
claims, if any, are hereby terminated, waived and released in all respect and
are and shall be null and void and have no force or effect. In particular, the
Employee is not entitled to any past or future base salary or bonus, and is not
entitled to receive any salary or bonus in respect of the services he is to
provide hereunder or any other payment or compensation, other than as expressly
set forth in this Agreement and the RSU Agreement. Employee is not entitled to
participate in the Icahn Enterprises L.P. Severance Pay Plan, or any other
severance plan or program maintained by Employer or its Affiliates.

 



 1 

 

 

2.           Employment/Title/Benefits. Subject to the terms of this Agreement,
the Employer hereby employs the Employee to perform the duties described in
Section 3(b), and the Employee hereby accepts such employment. During the term
of his employment, the Employee shall serve as the Portfolio Manager of the Mesa
Portfolio. The Employee hereby waives irrevocably all rights that the Employee
(and/or, to the extent legally permissible, his future spouse and eligible
children) may now or in the future have to participate in any and all benefit
programs that the Employer makes available to its employees, including, without
limitation, with respect to health insurance (medical, vision and dental), group
term life insurance plan and disability coverage.

 

3.Term and Duties.

 

(a)          Term. The term of employment will begin at the Execution Time and
will end at 11:59 p.m. ET on September 30, 2027 (the “Term End”) unless such
employment ceases prior to the Term End for any reason.

 

(b)          Duties. The Employee will (a) act as the Portfolio Manager of the
Mesa Portfolio and (b) provide the River Services upon the request of the
Employer which are described to Employee prior to the time he elects to
participate in a position to be held in the River Portfolio, in each case
subject to and in accordance with the terms and provisions of this Agreement and
the LPA. In addition, the Employee will provide research, analysis and advice
with respect to Employer Positions from time to time as reasonably requested by
the Employer. Except as provided in this Section 3(b) and Section 3(c), Employee
shall have no other duties or responsibilities hereunder.

 

(c)          Board Seats. At the Execution Time, the Employee will be appointed
as a director of IEPGP. In addition, the Employee may from time to time be
requested by the Employer to act as a director of one or more issuers of
Securities that are held in the Mesa Portfolio and/or the River Portfolio (each
such entity, a “Portfolio Company”) and the Employee agrees, subject to
Section 17 of this Agreement, that he will fully cooperate with the Employer to
stand for election/appointment to the board of any Portfolio Company designated
by the Employer; provided, that, his failure to be elected or appointed to the
board of any Portfolio Company shall not be a breach of this Agreement for any
purpose. So long as the Employee remains employed by the Employer or, if
Employee continues to be eligible to receive the Profit-Sharing Payment
following the delivery of a Ride Notice, during the Non-Compete Period (as such
term is defined in Section 13(b) below and modified by Section 13(c)), the
Employee agrees that he will:

 

(x)          not resign during the then current term as a director of IEPGP or
any Portfolio Company on whose board he is serving at the request of the
Employer (but the Employee will not be required to accept any additional
appointment or election to the board of IEPGP or any Portfolio Company following
the last day of his employment by the Employer); and

 

(y)          resign from the board of directors of IEPGP and/or any Portfolio
Company within five (5) business days following the request of the Employer that
he do so.

 



 2 

 

 

Any remuneration or other property obtained by the Employee as a result of
acting as a board member of any Portfolio Company during the Term and thereafter
shall remain the property of the Employee and shall not otherwise off-set or
reduce, directly or indirectly, any rights to the Profit-Sharing Payment
contemplated hereunder. In addition, as of the Execution Time, Employee serves
on the Board of Directors of Newell Brands and the parties hereto agree that
Employee’s continued service on such board shall not violate this Agreement
and/or any Policy that is applicable to Employee and any remuneration otherwise
payable to Employee in respect of such service shall remain the property of
Employee.

 

4.The Mesa Portfolio.

 

(a)          Mesa Operations. The Mesa Portfolio may, pursuant to this
Agreement, make only Permitted Investments. Once an investment has been
designated as a Permitted Investment pursuant to the terms of this Agreement,
all decisions relating to the timing, frequency, prices, quantities and all
other matters concerning the: (x) purchase of any Securities comprising such
Permitted Investment shall be made in the sole and absolute discretion of the
Employer; provided, however, that in no event shall Isthmus be required to
co-invest more than the Isthmus Amount to an investment in any single issuer
without the prior written consent of the Employee; and (y) Sale of any
Securities comprising such Permitted Investment shall, subject to the provisions
of Section 4(d) below, be made only with the mutual consent of the Employer and
the Employee.

 

Without limiting the foregoing, once an investment has been designated as a
Permitted Investment for purposes of this Agreement, all other decisions
regarding such Permitted Investment (including, without limitation, general
strategy, actions that would result in or require any regulatory filing that
would disclose a Permitted Investment publicly, and the content of any such
filing or any press release, letter or other public statement regarding any
Permitted Investment), shall be made by the Employer in its sole and absolute
discretion; provided, however, that the Employer may, but shall not be required
to, consult with the Employee regarding such matters.

 

(b)          Co-Investment Portfolio. With respect to any Permitted Investment
to be made by the Mesa Portfolio, the Employer and Isthmus (in each case through
capital contributions made to the Funds as required by this Agreement) shall
co-invest in such Permitted Investment in the Buying Ratio until the Isthmus
Amount has been reached, measured on an investment by investment basis
(i.e., Isthmus is never required to invest more than $7,500,000 in any one
Permitted Investment). Within one (1) business day following such time, if any,
that the Isthmus Amount has been reached, the Employee must elect in writing to
cause Isthmus to either: (x) continue co-investing in such Permitted Investment
(which Isthmus shall have the right, but no obligation, to do without limit, but
any such further co-investments shall be made only in the Buying Ratio); or
(y) cease co-investing in such Permitted Investment, in which case (or if the
Employee has not made any election within such one (1) business day period), the
Employee may not, for the remainder of the Term, elect to cause Isthmus to
resume co-investing in such Permitted Investment; provided, however, that if any
further purchase of such Permitted Investment is proposed by the Employer to be
made following an election by Isthmus to cease co-investing, then the Employee
may elect to cause Isthmus to resume co-investing in such Permitted Investment
(but any such further co-investments shall be made only in the Buying Ratio). In
any case (i.e., whether the Employee elects to cause Isthmus to continue
co-investing in such Permitted Investment, elects to cause Isthmus to cease
co-investing in such Permitted Investment or makes no election), once the
Isthmus Amount has been reached, any further purchases of such Permitted
Investment during the Term (x) must be conducted through the Mesa Portfolio and
(y) shall be taken into account in the Calculation of the Profit-Sharing
Payment.

 



 3 

 

 

(c)          Limitations With Respect to Mesa Portfolio. Unless the Employer and
the Employee have consented in writing or as otherwise expressly permitted by
this Agreement, during the Term:

 

(i) the Mesa Portfolio shall not purchase or Sell any River Positions, Employer
Positions, Employee Positions, Rejected Positions (except as set forth in clause
(ii) below) or Eligible Positions;

 

(ii) neither the Employer nor its Affiliates shall purchase or Sell: (x) outside
of the Mesa Portfolio any Mesa Positions; (y) any Employee Positions; or (z) any
Rejected Position, unless the Employer shall have notified the Employee in
writing of the Employer’s intention to do so (which the Employer shall be
entitled to do regardless of whether the Employee or his Affiliates shall have
previously made any purchases of such Rejected Position), in which case the
Employee shall have two (2) business days following the time of delivery of such
notice in which to elect to either (i) permit the Employer and its Affiliates to
buy such Rejected Position outside of the Mesa Portfolio from time to time
during the Term without limit or (ii) require that such Rejected Position be
purchased by the Mesa Portfolio (but the Employee may only make this election if
the Employee has, within such two-business day period, agreed in writing to
cause Isthmus to contribute, or otherwise irrevocably make available to the
Funds, in accordance with the Funding Protocol, not less than the Isthmus Amount
to fund the purchase by the Funds of Isthmus’ pro-rata portion of such Rejected
Position), it being understood and agreed that if the Employee fails to make any
election within such two-business day period then the Employee shall be deemed
to have elected the option set forth in the foregoing clause (i); and

 

(iii) neither the Employee nor his Affiliates shall purchase or Sell:
(w) outside of the Mesa Portfolio any Mesa Positions; (x) any Employer
Positions; (y) any Employee Positions; or (z) any Eligible Positions.

 

For the avoidance of doubt, during the Term: (A) neither the Employee nor his
Affiliates shall be prohibited from purchasing or Selling any Rejected Positions
outside of the Mesa Portfolio prior to such time, if any, that such Rejected
Positions are purchased by the Mesa Portfolio pursuant to clause (ii) above; and
(B) neither the Employer nor its Affiliates shall be prohibited from purchasing
or Selling any Eligible Positions outside of the Mesa Portfolio or proposing any
Eligible Positions for purchase by the River Portfolio.

 

From and after the time of cessation of the Employee’s employment under this
Agreement for any reason (including as a result of a Terminating Event, a
termination by the Employer for Cause and a resignation by the Employee other
than by means of a Permitted Resignation): (x) neither the Employee nor his
Affiliates shall have any right or obligation to co-invest with the Mesa
Portfolio; (y) if a Ride Notice has been timely delivered by the Employee,
neither the Employee nor his Affiliates shall purchase or Sell any Mesa
Positions (including any Mesa Positions that have been distributed by the Funds
to the Employee or his Affiliates) prior to the Term End without the prior
written consent of the Employer (which consent may be granted or withheld by the
Employer in its sole and absolute discretion); and (z) if a Ride Notice has not
been timely delivered by the Employee, the provisions of this
Section 4(c) (other than this paragraph) shall have no further force or effect;
provided, however, that neither the Employee nor his Affiliates shall purchase
or Sell any Mesa Positions (including any Mesa Positions that have been
distributed by the Funds to the Employee or his Affiliates) prior to the date
that is one (1) year following the time of cessation of the Employee’s
employment under this Agreement without the prior written consent of the
Employer (such consent not to be unreasonably withheld).

 



 4 

 

 

(d)Sales of Mesa Positions. Notwithstanding the provisions of Section 4(a),
(b) and (c):

 

(i)          the Employer shall have the right to cause the Funds to Sell any or
all of the Mesa Positions, at any time and from time to time, and without the
consent of the Employee; provided, however, that: (x) any such Sale of a Mesa
Position by the Employer that is not a Permitted Sale shall be deemed for all
purposes of this Agreement to be, and shall have the consequences of, a
termination of this Agreement by the Employer without Cause; and (y) the
Employer shall in no event cause the Funds to Sell any Securities attributable
to the Co-Investment Portfolio without the prior written consent of the Employee
(but the Employer must, subject to the provisions of Section 14(n), offer
Isthmus the opportunity to Sell any such Securities on a pro-rata basis with the
Funds); and

 

(ii)         notwithstanding clause (i) above, the Employer shall have the right
to direct the Employee to cause the Funds to Sell any or all of the Mesa
Positions, and no such Sale shall be treated as a termination of this Agreement
by the Employer without Cause, but the Employer must exercise this right by
providing Isthmus written notice thereof at a time that is not less than six
(6) months prior to the Term End (any such notice delivered by the Employer
shall be referred to as the “Sale Notice”; any Mesa Positions included in the
Sale Notice shall be referred to as the “Designated Positions”; and all Mesa
Positions not included in the Sale Notice shall be referred to as the “Remaining
Positions”); provided, however, that the Employer shall not be permitted to
include in the Sale Notice any Mesa Position which constitutes a Large Position
as of the time of delivery of the Sale Notice (i.e., all Mesa Positions
constituting Large Positions as of the time of delivery of the Sale Notice shall
automatically be deemed to be Remaining Positions). If the Employer does not
deliver a timely Sale Notice, then all Mesa Positions shall be deemed to be
Remaining Positions. If the Employer delivers timely a Sale Notice to Isthmus,
then Isthmus shall use best efforts to cause the Funds to Sell all the
Designated Positions prior to the Term End but the timing and manner of all such
Sales may be conducted at the discretion of the Employee. Any Designated
Positions which are not Sold prior to the Term End, may, at the election of the
Employer, be Sold by, and at the discretion of, the Employer during the 30-day
period following the Term End.

 



 5 

 

 

5.The River Portfolio.

 

(a)          From time to time following the Execution Time, the Employer may
request that the Employee and the NSAs provide services in relation to
identified Securities and propose to the Employee that investments related to
such Securities be included in the River Portfolio (it being understood,
acknowledged and agreed that the Employer has no obligation to make any such
proposals and may pursue any such transactions outside of the River Portfolio in
its sole and absolute discretion). Each such proposal will include reasonable
detail regarding the scope of requested services, which may include research,
analysis and advice as to the relevant Securities and/or board service
requirements for the Employee, among other matters. The services contemplated by
this paragraph, collectively, the “River Services”. All such River Services
shall be disclosed to Employee prior to the time any position is proposed to be
included in the River Portfolio and no new services may be assigned to Employee
without his express written consent after a position has been included in the
River Portfolio.

 

(b)          If, within one week of any proposal from the Employer regarding any
Securities to be included in the River Portfolio, the Employee elects that
Isthmus will: (x) co-invest in the Securities of such issuer and Isthmus has
agreed in writing to contribute, or otherwise irrevocably make available to the
Funds, in accordance with the Funding Protocol, the Isthmus Amount with respect
to such Securities, then (A) the Employee shall provide the requested River
Services with respect to such Securities and (B) except as otherwise provided in
this Section 5, any purchase or Sale of such issuer’s Securities shall be
conducted by the River Portfolio and shall be subject to all of the other terms
of this Agreement; or (y) not co-invest in the Securities of such issuer, or if
the Employee does not make any election within such one week period, then the
River Portfolio will not purchase Securities of such issuer and, at the
discretion of the Employer, the Employer and its Affiliates may purchase and
Sell such issuer’s Securities outside of the River Portfolio.

 

(c)          All decisions relating to the timing, frequency, prices, quantities
and all other matters concerning the purchase and/or Sale of any River Positions
shall be made in the sole and absolute discretion of the Employer; provided,
however, that in no event shall: (x) Isthmus be required to provide more than
the Isthmus Amount to an investment in any single issuer without the prior
written consent of the Employee; and (y) the Employer cause the Funds to Sell
any Securities attributable to Isthmus’ co-investment in any River Positions
without the prior written consent of the Employee (but the Employer must,
subject to the provisions of Section 14(n), offer Isthmus the opportunity to
Sell any such Securities on a pro-rata basis with the Funds).

 

(d)          Without limiting the foregoing, once an investment has been
designated as a River Position for purposes of this Agreement, all other
decisions regarding such River Position (including, without limitation, general
strategy, actions that would result in or require any regulatory filing that
would disclose a River Position publicly, and the content of any such filing or
any press release, letter or other public statement regarding any River
Position), shall be made by the Employer in its sole and absolute discretion;
provided, however, that the Employer may, but shall not be required to, consult
with the Employee regarding such matters.

 



 6 

 

 

(e)          The Employer and Isthmus (in each case through capital
contributions made to the Funds as required by this Agreement) shall co-invest
in each River Position in the Buying Ratio until the Isthmus Amount has been
reached, measured on an investment by investment basis (i.e., Isthmus is never
required to invest more than $7,500,000 in any one River Position). Within one
(1) business day following such time, if any, that the Isthmus Amount has been
reached, the Employee must elect in writing to cause Isthmus to either:
(x) continue co-investing in such River Position (which Isthmus shall have the
right, but no obligation, to do without limit, but any such further
co-investments shall be made only in the Buying Ratio); or (y) cease
co-investing in such River Position, in which case (or if the Employee has not
made any election within such one (1) business day period), the Employee may
not, for the remainder of the Term, elect to cause Isthmus to resume
co-investing in such River Position. If the Employee elects to cause Isthmus to
continue co-investing in such River Position, then, until such time as the
Employee elects to cause Isthmus to cease co-investing in such River Position,
any further purchases of such River Position during the Term (x) must be
conducted through the River Portfolio and (y) shall be taken into account in the
Calculation of the Profit-Sharing Payment. If the Employee elects to cause
Isthmus to cease co-investing in such River Position (including after an
election to continue co-investing) or makes no election within such one-business
day period, then: (a) the River Portfolio shall terminate all further investment
in such issuer; (b) the Employee and his Affiliates (including Isthmus) may not
purchase or Sell any Securities of such issuer outside of the River Portfolio
during the Term without the written consent of the Employer; (c) the Employer
may elect, in its sole discretion, to purchase additional Securities of the
relevant issuer outside of the River Portfolio; (d) the Securities of such
issuer owned by the River Portfolio through the time at which such election is
made will be included in the Calculation of the Profit-Sharing Payment; and
(e) none of such Securities of such issuer purchased by the Employer outside of
the River Portfolio as permitted by this Agreement will be included in the
Calculation of the Profit-Sharing Payment.



 

(f)           Unless the Employer and the Employee have consented in writing or
as otherwise expressly permitted by this Agreement, during the Term: (x) the
River Portfolio shall not purchase or Sell any Mesa Positions, Employer
Positions, Employee Positions and/or any Rejected Positions; and (y) neither the
Employer or its Affiliates, nor the Employee or his Affiliates, shall purchase
or Sell outside of the River Portfolio any River Positions.

 

From and after the time of cessation of the Employee’s employment under this
Agreement for any reason (including as a result of a Terminating Event, a
termination by the Employer for Cause and a resignation by the Employee other
than by means of a Permitted Resignation): (x) neither the Employee nor his
Affiliates shall have any right or obligation to co-invest with the River
Portfolio; (y) if a Ride Notice has been timely delivered by the Employee,
neither the Employee nor his Affiliates shall purchase or Sell any River
Positions (including any River Positions that have been distributed by the Funds
to the Employee or his Affiliates) prior to the Term End without the prior
written consent of the Employer (which consent may be granted or withheld by the
Employer in its sole and absolute discretion); and (z) if a Ride Notice has not
been timely delivered by the Employee, the provisions of this
Section 5(f) (other than this paragraph) shall have no further force or effect;
provided, however, that neither the Employee nor his Affiliates shall purchase
or Sell any River Positions (including any River Positions that have been
distributed by the Funds to the Employee or his Affiliates) prior to the date
that is one (1) year following the time of cessation of the Employee’s
employment under this Agreement without the prior written consent of the
Employer (such consent not to be unreasonably withheld).




 7 

 

 

6.           Staff. The Employee will manage up to three portfolio managers
(“NSAs”) who will be employed by the Employer to work on the Mesa Portfolio and
the River Portfolio pursuant to the agreements attached hereto as Exhibit A (all
such agreements collectively, the “NSAs Agreements”). For the avoidance of
doubt, Employee shall not be deemed to be in breach of this Agreement for any
reason if the Employer fails to hire or retain any NSA and/or any NSA breaches
his or her NSA Agreement or other Policy applicable to such individual. In
addition, for purposes of this Agreement and the Calculations contemplated
hereby, the aggregate Amount of any “Base Salary” and “Bonus Amounts” (as set
forth in Exhibit A of the NSA Agreements) for each NSA shall not exceed the
Amounts set forth in the NSAs Agreements attached as Exhibit A to this Agreement
without the express written consent of the Employee.

 

7.Profit-Sharing Payment.

 

(a)          Calculation. Subject to the terms and provisions of this Agreement,
as of the Final Time, the Employee will become entitled to receive from the
Employer, at the Manager Payment Time, a one-time payment (the “Profit-Sharing
Payment”) in an Amount equal to (x) the Final Manager Amount minus (y) the
Offset Amount. If the Offset Amount is greater than the Final Manager Amount,
then Isthmus or the Employee shall pay to the Employer, within five (5) business
days following the Employee’s receipt of written notice from the Employer, an
Amount equal to the Excess Amount, which payment obligations shall constitute
full recourse liability debt of Isthmus and the Employee. In the event that the
Employee does not deliver the Excess Amount, if any, to the Employer in a timely
manner, the Employer shall be entitled to withhold the Excess Amount from the
Co-Investment Amount, and the portion of the Excess Amount withheld from each
Fund shall be determined in the Employer’s reasonable discretion. The Final
Manager Amount, the Offset Amount, the Excess Amount, the Co-Investment Amount,
and each of the components thereof, will be Calculated in accordance with the
hypothetical examples attached hereto as Schedule I.

 

Notwithstanding the foregoing, in the case of a termination of this Agreement
for any reason (including as a result of Employee’s death or disability) other
than (x) a termination by the Employer for Cause as a result of the Employee’s
conviction of a felony or (y) a resignation by the Employee other than by means
of a Permitted Resignation, the Employee (or, in the case of Employee's death or
disability, his estate or representative) shall have the right to elect that all
(but not less than all) of the remaining Mesa Positions and River Positions
(including, in each case, any Mesa Position or River Position that constitutes a
Large Position as of the time of such termination) shall remain in the Mesa
Portfolio and the River Portfolio, respectively, through the Cessation Time, but
the Employee must exercise this right by providing the Employer irrevocable
written notice thereof within two (2) business days (or in the event of his
death or disability, within a reasonable period of time such that his executor
and/or guardian may make such election upon notice of the Employer) following
such termination (any such notice delivered by the Employee (or, in the case of
Employee's death or disability, his estate or representative) shall be referred
to as the “Ride Notice”; the companies that issued the Securities comprising
such remaining Mesa Positions and River Positions shall be referred to as “Ride
Companies”; and such remaining Mesa Positions and River Positions (including, in
each case, any Large Positions), together with any and all additional Securities
issued by any Ride Companies that are purchased by the Funds following such
termination and prior to the Term End, shall be referred to as the “Ride
Positions”). If the Employee (or, in the case of Employee's death or disability,
his estate or representative) delivers timely a Ride Notice to the Employer,
then all of the Ride Positions shall remain in the Mesa Portfolio and the River
Portfolio, respectively, through the Cessation Time, and the Employer shall be
permitted, but shall be under no obligation, to Sell any or all of the Ride
Positions, at any time and from time to time, and the timing and manner of all
such Sales may be conducted at the discretion of the Employer.

 



 8 

 

 

If mutually agreed by the Employee and the Employer, in lieu of cash, the
Profit-Sharing Payment (or any portion thereof) may be made via the delivery of
Mesa Positions and /or River Positions.

 

For the avoidance of doubt, neither Isthmus nor the Employee is entitled to any
Profit-Sharing Payment or other Amounts on any profit, investment, position or
transaction that is made prior to the Execution Time or which occurs outside the
Mesa Portfolio and the River Portfolio, and only investments that are allocated
to the Mesa Portfolio or the River Portfolio in accordance with the terms of
this Agreement (other than investments included in the Co-Investment Portfolio)
shall be utilized for purposes of Calculating the Final Manager Amount and the
components thereof.

 

(b)          Timing. The Profit-Sharing Payment, if any, will be made to the
Employee at the Manager Payment Time. To the extent that any portion of the
Profit-Sharing Payment is subject to Code Section 409A, the Employee and the
Employer understand that, as permitted by Code Section 409A, such portion of the
Profit-Sharing Payment will be treated as made at the Manager Payment Time if
the payment is made at such time or at a later time within the same taxable year
of Employee or, if later, by the 15th day of the third calendar month following
the Manager Payment Time; provided, however, that the Employee shall not be
permitted, directly or indirectly, to designate the taxable year of the payment.
Notwithstanding the foregoing, following the termination of the Employee’s
employment and provided that a Ride Notice has not been delivered, the Employer
may, in its discretion, accelerate the payment of all or any portion of the
Profit-Sharing Payment after the Cessation Time, provided that any such
acceleration of an amount subject to Code Section 409A is made pursuant to and
in accordance with the termination and liquidation provisions of Treas. Reg.
1.409A-3(j)(4)(ix).

 

8.Track Record.

 

(a)          Creation of Track Record. After the Final Time (except as set forth
in Section 8(b) and subject to the terms of Sections 8(c) and 8(d)), if any, the
Employee will have the right to disclose the Track Record and discuss the
Covered Matters and the Employer will provide Employee with reasonable
supporting documentation to verify such Track Record.

 

(b)          Limitations on Use. Anything herein to the contrary
notwithstanding, Employee will not, and will not have any right or license to,
use, employ, publish, market with, disclose or discuss, and is and will be
prohibited from, using, employing, publishing, marketing with, disclosing or
discussing the Covered Matters if his employment is terminated for Cause, or if
he resigns other than by Permitted Resignation.

 

(c)          Limited License. The Track Record is and shall be, for all
purposes, the sole and exclusive property of the Icahn Group, and any ability of
the Employee to disclose or discuss the Track Record and any other Covered
Matters constitutes a non-exclusive, non-transferable, royalty-free license to
do so solely in accordance with, and subject to the terms and conditions set
forth in, this Agreement.

 



 9 

 

 

(d)          Employer Review. Any specific use or disclosure of the Covered
Matters, both with respect to format and with respect to content, will require
the prior written consent of the Employer, which will not be unreasonably
withheld or delayed. The Employee will provide to the Employer, at least 20 days
prior to any such use or disclosure: (i) a copy of any written disclosure; and
(ii) a general script of any oral disclosure so as to provide a generalized
understanding of the material to be presented orally, it being understood by the
Employer that such oral communication will involve discussion and reply to
questions that cannot be precisely scripted.

 

9.Termination.

 

(a)          Power of Termination. The Employer may terminate the employment of
Employee under this Agreement at any time, (x) for Cause, or (y) in the sole and
absolute discretion of the Employer, without Cause. The Employee may terminate
his employment under this Agreement at any time.

 

(b)          Consequences of Certain Terminating Events. In the event of the
cessation of the Employee’s employment under this Agreement for any reason
(including termination of the Term as a result of (i) Employee’s death or
disability and (ii) the continuance of the employment of the Employee hereunder
through the Term End) other than (x) a termination by the Employer for Cause as
a result of the Employee’s conviction of a felony or (y) a resignation by the
Employee other than by means of a Permitted Resignation, the Employee will
become eligible to receive the Profit-Sharing Payment at the Manager Payment
Time as contemplated in Section 7 and subject to the other terms and provisions
of this Agreement.

 

For the avoidance of doubt, as contemplated in Sections 4(b) and 14(q), any Sale
of a Mesa Position conducted by the Employer or a counterparty of the Funds
that, in either case, is not a Permitted Sale shall be deemed for all purposes
of this Agreement to be, and shall have the consequences of, a termination of
this Agreement by the Employer without Cause.

 

(c)          Other Termination. In the event of: (y) a voluntary termination
(including by resignation) of employment by the Employee (which shall not be
deemed to include a Permitted Resignation) prior to the Term End; or
(z) termination of the employment of the Employee by the Employer for Cause
prior to the Term End as a result of the Employee’s conviction of a felony, then
the Employee shall not receive the Profit-Sharing Payment and the Employee shall
not be entitled to, or have any right, claim, power or privilege in respect of
or for, any profit, payment or compensation of any kind or character.

 

(d)          Release/Notice. As a condition to the payment to the Employee of
the Profit-Sharing Payment, the Employer must receive from Isthmus and the
Employee a release in the form attached hereto as Exhibit B (the “Release”) and
the same shall have been executed by Isthmus and the Employee after the Term End
and shall have become fully effective and non-revocable no later than sixty (60)
days following the Term End. At least five (5) business days prior to the Term
End, the Employer will provide written notice to the Employee informing him of
the requirement to provide the Release in accordance with this Section 9(d).

 



 10 

 

 

(e)          Disability. For purposes of this Agreement, disability shall be
deemed to occur following illness or injury to the Employee that results in the
Employee being unable to perform his duties hereunder at the offices of the
Employer for a period of 30 consecutive business days or for 45 business days
during any 60 business-day period, as determined by the Employer in its
reasonable discretion.

 

(f)           No Other Rights of the Employee. In the event of the cessation of
the employment of the Employee for any reason or no reason, the Employee shall
cease to have any right to any Profit-Sharing Payment, cash compensation or any
other payment or consideration or any other rights of any kind or character,
other than as expressly set forth in this Agreement, the RSU Agreement, the LPA
and his rights in respect of the Co-Investment Portfolio.

 

(g)          Resignation. The Employee may resign from his employment hereunder
(but will remain subject to Sections 1, 3(c) 8, 9, 10, 11, 12, 13 and 14
hereof)). Any such resignation will not be on less than four (4) weeks’ prior
written notice to the Employer.

 

(h)         Change in Control Termination. If, during the Term, a Change in
Control occurs without the written consent of the Employee, then this Agreement
will automatically terminate at the Change in Control Termination Time and the
Employee will become eligible to receive the Profit-Sharing Payment at the
Manager Payment Time as contemplated in Section 7 and subject to the other terms
and provisions of this Agreement.

 

(i)          Control of IEPGP. Notwithstanding any provisions to the contrary
contained herein, Employee understands, acknowledges and agrees that the
intention of the parties is that if, during the Term, in connection with a Key
Man Event or otherwise, the Employee should acquire control, directly or
indirectly, over IEPGP (either as a beneficial owner of the GP Interests, a
beneficiary of a trust holding the GP Interests, a holder (through proxy,
contract or otherwise) of the right to elect directors of IEPGP, or otherwise),
such control shall remain vested in the Employee only for so long as the
Employee continues to actively manage the Employer. If the Employee should cease
to actively manage the Employer (other than due to any temporary absences due to
illness or incapacity), the Employee shall reasonably cooperate to transition
such control (at the sole cost and expense of the Chairman or, in the case of
the Chairman's death or Permanent Disability, the Chairman’s estate, including,
without limitation, any taxes) to the Chairman or, in the case of the Chairman’s
death or Permanent Disability, the Chairman’s estate or such other Person(s) as
may be designated by the Chairman in his will (which, for the avoidance of
doubt, may include the Employee, in which case, this Section 9(i) shall have no
applicability).

 

10.Representations and Warranties. The Employee represents as follows:

 

(a)          To the best of his knowledge, except as known to the Employer, he
is not a party to, or involved in, or under investigation in, any pending or
threatened litigation, proceeding or investigation of any governmental body or
authority or any private person, corporation or other entity.

 



 11 

 

 

(b)          The Employee has never been suspended, censured or otherwise
subjected to any disciplinary action or other proceeding by any state, federal,
other governmental entities, agencies or self-regulatory organizations.

 

(c)          The Employee is not subject to any restriction whatsoever which
would cause him to not be able fully to fulfill his duties under this Agreement.

 

11.         Confidential Information. During the Term and thereafter, the
Employee shall hold in a fiduciary capacity for the benefit of the Icahn Group
all Confidential Information. The Employee shall not, without the prior written
consent of the Employer (which may be granted or withheld in its sole and
absolute discretion; provided, however, that the Employee shall be permitted to
use Confidential Information in connection with the performance of his duties
with the Employer and its Affiliates without being required to obtain the
written consent of the Employer), communicate or divulge any Confidential
Information to anyone other than the Icahn Group and those designated by the
Employer, except to the extent compelled pursuant to the order of a court or
other body having jurisdiction over such matter or based upon the advice of his
counsel that such disclosure is legally required; provided, however, that, to
the extent legally permissible, the Employee will assist the Employer at the
Employer’s expense, in obtaining a protective order, other appropriate remedy or
other reliable assurance that confidential treatment will be accorded such
information so disclosed pursuant to the terms of this Agreement.

 

All Inventions shall be the property of the Employer or its designee and shall
be promptly and fully disclosed by the Employee to the Employer. The Employee
shall perform all reasonably necessary acts (including, without limitation,
executing and delivering any confirmatory assignments, documents, or instruments
requested by the Employer) to vest title to any Inventions in the Employer or in
any person designated by the Employer and to enable the Employer or such person,
at the Employer’s sole expense, to secure and maintain domestic and/or foreign
patents or any other rights for such Inventions.

 

All personal and not otherwise public information about the Icahn Group,
including, without limitation, their respective investments, investors,
transactions, historical performance, and all information regarding or
concerning Carl C. Icahn and Mr. Icahn’s family (excluding the Employee and, if
applicable, his spouse and decedents) shall constitute Confidential Information
for purposes of this Agreement. In no event shall the Employee, during or after
Employee’s employment hereunder, disparage any member of the Icahn Group,
Mr. Icahn, his family members (excluding the Employee and, if applicable, his
spouse and decedents), their respective Affiliates or any of their respective
officers or directors. The Employee shall not write a book or article about
Mr. Icahn or Mr. Icahn’s family members (excluding the Employee and, if
applicable, his spouse and decedents) in any media and shall not to publish or
cause to be published in any media, any Confidential Information, and further
shall keep confidential and not to disclose to any third party, including, but
not limited to, newspapers, authors, publicists, journalists, bloggers, gossip
columnists, producers, directors, media personalities, film-makers, and the
like, any Confidential Information.

 

The forgoing provisions of this Section 11 shall not apply to any disclosure or
use specifically permitted by the express terms of this Agreement, including,
without limitation, Section 8 hereof.

 



 12 

 

 

12.         Remedy for Breach. The Employee hereby acknowledges that the
provisions of Sections 8, 11 and 13 of this Agreement are reasonable and
necessary for the protection of the Icahn Group and Mr. Icahn’s family members
and are not unduly burdensome to the Employee, and the Employee also
acknowledges such obligations under such covenants. The Employee further
acknowledges that the Icahn Group and Mr. Icahn’s family members will be
irreparably harmed if such covenants are not specifically enforced. Accordingly,
in addition to any other relief to which the Employer may be entitled, including
claims for damages, each of the persons and entities that are included in the
Icahn Group and Mr. Icahn’s family members shall be entitled to seek and obtain
injunctive relief (without the requirement of any bond) from a court of
competent jurisdiction for the purpose of restraining the Employee from an
actual or threatened breach of such covenants.

 

13.Competitive Services.

 

(a)          Except as otherwise provided in this Agreement, neither the
Employee nor any of his Affiliates shall, during the term of this Agreement,
purchase any additional positions in the issuers of the Securities included on
the List without the prior written consent of the Employer. For the avoidance of
doubt: (i) any Securities included on the List which are Securities that were
already held by the Funds and/or their Affiliates at the time of delivery of the
List by the Employee shall not be eligible for the Mesa Portfolio; (ii) the
Funds and/or their Affiliates may continue acquiring positions in such
Securities without restriction; and (iii) such Securities will not be taken into
account in Calculating the Profit-Sharing Payment.

 

(b)          Subject to Section 13(c), during the period that the Employee is
employed under this Agreement and through the shorter of (i) a period ending on
the Term End or (ii) twelve (12) months following Employee’s termination of
employment (the “Non-Compete Period”), neither the Employee nor any of his
Affiliates will, directly or indirectly, except as expressly permitted by this
Agreement: (1) invest in or manage, or participate or engage in any Covered
Business or group of Affiliated Covered Businesses, whether for his own account
or with, for or on behalf of any Covered Business, in any capacity, whether as
an individual, investor, stockholder, partner, owner, equity owner, lender,
agent, trustee, consultant, employee, advisor, manager, franchisee or in any
other relationship or capacity, and will not enter into the employ of any
Covered Business, render any services to any Covered Business, raise capital for
any Covered Business, or otherwise become interested in or aid, represent or
assist any Covered Business directly or indirectly in any manner; or
(2) acquire, directly or indirectly, any Securities of publicly traded companies
that would be suitable for the Mesa Portfolio; provided, however, that, the
provisions in this Section 13(b) shall not be deemed to preclude the Employee
from making investments in any Rejected Positions in accordance with the
provisions of this Agreement (prior to such time, if any, that such Rejected
Positions are purchased by the Mesa Portfolio) and/or investments in:
(x) exchange traded funds, hedge funds, real estate, mutual funds, treasuries or
such other similar investments which are passive in nature; or (y) following the
termination of this Agreement, (i) private companies or (ii) public companies
that constitute no more than five percent (5%) of any class or series of
outstanding Securities of such corporation or entity. For the avoidance of
doubt, nothing herein contain shall preclude Employee from retaining any
investment he holds as of the Execution Time.

 



 13 

 

 

(c)          Section 13(b) shall not be applicable following the termination of
this Agreement if the employment of the Employee ceases as the result of:
(i) termination of the employment of the Employee by Employer without Cause
(including a deemed termination without Cause as a result of any Sale of a Mesa
Position that is not a Permitted Sale); (ii) termination of the employment of
the Employee by means of a Permitted Resignation; or (iii) termination of this
Agreement upon a Change in Control.

 

(d)          From the Execution Time and through a period ending one (1) year
from the last day of the Employee’s employment under this Agreement, the
Employee will not: (i) solicit, interfere with or endeavor to entice away from
the Employer or any of its subsidiaries or Affiliates, any current or
prospective customer or client who has received marketing materials within three
(3) months of the last day of Employee’s employment; (ii) attempt to direct or
solicit any current or prospective customer or client away from the Employer or
any of its subsidiaries or Affiliates; (iii) interfere with, entice away or
otherwise attempt to obtain or induce the withdrawal of any employee of the
Employer or any of its subsidiaries or Affiliates; (iv) advise any person not to
do business with the Employer or any of its subsidiaries or Affiliates; or
(v) attempt to direct, divert, or otherwise usurp any business opportunity or
transaction that the Employee learned of during the Employee’s employment with
the Employer.

 

(e)          The Icahn Group has a worldwide reputation and operates on a
worldwide basis and the scope of these covenants will and are intended to
prohibit the Employee’s activities throughout the world. The provisions of
Sections 8, 0, 0, 13(b) and 0 are fair and reasonable and necessary to protect
the business, reputation, goodwill and franchise of the Icahn Group and
Mr. Icahn and his family. Considering the significant potential compensation of
the Employee, the Employee is willing and well able to comply with its
provisions without hardship.

 

14.Miscellaneous.

 

(a)          Amendments and Waivers. No provisions of this Agreement may be
amended, modified, waived or discharged except as agreed to in writing by the
Employee and the Employer. The failure of a party to insist upon strict
adherence to any term or provision of this Agreement on any occasion shall not
be considered a waiver thereof or deprive that party of the right thereafter to
insist upon strict adherence to that term or provision or any other term or
provision of this Agreement.

 

(b)          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and/or to be performed in that state, without regard to any choice of law
provisions thereof. All disputes arising out of or related to this Agreement
shall be submitted to the state and federal courts located in Miami-Dade County,
Florida, and each party irrevocably consents to such personal jurisdiction and
waives all objections thereto but does so only for the purposes of this
Agreement.

 

(c)          Severability. If any provision of this Agreement is invalid or
unenforceable, the balance of this Agreement shall remain in effect.

 



 14 

 

 

(d)          Judicial Modification. If any court determines that any of the
covenants in Section 13 or any part of any of them, is invalid or unenforceable,
the remainder of such covenants and parts thereof shall not thereby be affected
and shall be given full effect, without regard to the invalid portion. If any
court determines that any of such covenants, or any part thereof, is invalid or
unenforceable because of the geographic or temporal scope of such provision,
such court or arbitrator shall reduce such scope to the extent necessary to make
such covenants valid and enforceable.

 

(e)          Successors; Binding Agreement. This Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of the
Employer, Isthmus and the Employee. Notwithstanding the foregoing, no party to
this Agreement may Sell, convey, assign, pledge, encumber, transfer, delegate or
otherwise dispose of, directly or indirectly, any of the rights, claims, powers,
obligations, Amounts or interests established or payable hereunder or under any
related agreements or documents (including, without limitation, any rights or
interests in or with respect to the Profit-Sharing Payment, if any) other than
with the prior written consent of each of the other parties hereto (which
consents may be granted or withheld in the sole and absolute discretion of each
party); provided, however, that (x) Employee’s interest in Isthmus may, upon the
death of the Employee, be transferred by will or intestate succession, to his
estate, executors, administrators or heirs, whose rights therein shall for all
purposes be deemed subject to the terms of this Agreement and Employee may
transfer his interests in Isthmus as part of any estate planning activities
(provided that Employee continues to control Isthmus following any such
transfer) and (y) the direct or indirect interests of any Related Person in this
Agreement may, upon the death of such Related Person, be transferred by will or
intestate succession, to the estate, executors, administrators or heirs of such
Related Person, whose rights therein shall for all purposes be deemed subject to
the terms of this Agreement.

 

(f)           Limitation on Rights. Except as expressly provided herein, no
provision in this Agreement shall create, or be deemed or construed to create,
any claim, right or cause of action against the Employer or any member of the
Icahn Group arising from any failure to: (i) agree to make any investment,
(ii) provide any financing, (iii) take any profit, or (iv) make or Sell any
investment, in each case whether for any reason or no reason. The Employer and
its Affiliates shall have no duty or obligation of any kind or character to
make, hold or continue any investment in the Funds or the Mesa Portfolio or the
River Portfolio and may terminate the employment of the Employee at any time,
for any reason or no reason, subject to the terms and conditions of this
Agreement. The Employee acknowledges that the Employer could, for example, in
its sole and absolute discretion, terminate the employment of the Employee at
any time, even if the Mesa Portfolio and the River Portfolio were operating for
months or years prior to such time, and in such event (unless the Employee has
delivered timely a Ride Notice to the Employer or as otherwise contemplated by
this Agreement), except in respect of the Co-Investment Portfolio, neither
Isthmus nor the Employee would receive any payment, compensation, profit or
interests of any kind or character if there was no Profit-Sharing Payment then
due as of such time, and the Employee is freely accepting such risk in entering
into this Agreement and waives and releases any right, claim, power or privilege
that might or could, otherwise arise from the termination of the employment of
the Employee in accordance with this Agreement (including any claim of bad
faith, unfair dealing, quantum meruit, unjust enrichment, breach of contract or
any other theory in law or equity). To the extent that any provision of this
Agreement may result in any duplication of any Calculation, allocation, payment
or Amount, such consequence is not intended, and no such duplicate Amount shall
be included in any Calculation, allocation, payment or Amount.

 



 15 

 



 

(g)           Taxes. All payments to Isthmus and/or the Employee, if any, shall
be subject to applicable deductions, payroll and withholdings taxes, to the
extent required by law, as determined by the Employer in its reasonable
discretion.

 

(h)           Rights as a Limited Partner; Unfunded Nature of Compensation.
Except as set forth in this Agreement and the LPA and the other documents
referenced herein, including, without limitation, the Guaranty, Isthmus, the
Employee and any other person claiming a right through such parties shall have
no rights or priority in respect of any specified assets of the Funds (other
than as partners in the Funds with respect to the Co-Investment Portfolio). For
the avoidance of doubt, unless a position is to be included in the Mesa
Portfolio or the River Portfolio, the Funds are not required to purchase, hold
or dispose of any investments. To the extent that the Employee acquires a right
to receive any Profit-Sharing Payment or other Amounts from the Employer under
this Agreement (other than vesting of any units under the RSU Agreement) in the
nature of compensation payable in a year following the year in which the
Employee first attained a legally binding right to such compensation, whether or
not such Amount is otherwise reportable on an IRS Form W-2, such right shall be
unsecured and unfunded and shall be no greater than the right of any unsecured
creditor of the Employer.

 

(i)            Distributions. For the avoidance of doubt, the provisions of this
Agreement do not prohibit the limited partners of the Funds (including Isthmus,
the General Partner and their Affiliates) from requesting distributions from
time to time, pursuant to the terms of the LPA, of any or all of their allocable
share of available cash in the Funds, subject to any reasonable reserves and/or
re-contribution requirements that the General Partner may in its discretion
establish; provided, however, that, with respect to Isthmus and its Affiliates,
(x) the “allocable share of available cash in the Funds” shall be limited during
the Term to only such cash that remains in those capital accounts of the Funds
which track the Co-Investment Portfolio and (y) no Securities attributable to
the Co-Investment Portfolio may be withdrawn by, or otherwise distributed
to, Isthmus or its Affiliates prior to the Cessation Time (or, in the case of a
Ride Notice, the Term End). Notwithstanding the foregoing, not later than the
Co-Investment Distribution Time, any cash and/or Securities remaining in the
Co-Investment Portfolio shall, subject to the provisions of Section 4(c) and
5(f), be distributed to Isthmus.

 

(j)            Errors. If Amounts paid (or in respect of which payments are
made) under Section 7 or Section 9 are at any time required to be returned or
otherwise paid over to any of the Funds or their investors or Affiliates, due to
any miscalculation, mis-estimation or other error, or mistake or wrong doing,
then the Employee and/or Isthmus shall be required (within 180 days following
written notice thereof by the Employer) to return their pro rata share of such
Amounts so returned or paid over even if such Amounts are returned or paid over
following termination of employment of the Employee hereunder and this provision
shall survive any termination or expiration of the Employee’s employment
hereunder.

 



 16 

 

 

(k)          409A. The intent of the parties is that the payment of any Amounts
or benefits under this Agreement which are subject to the provisions of Code
Section 409A shall comply with Code Section 409A and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to comply
therewith. To the extent required by Code Section 409A, a cessation or
termination of the Employee’s employment shall not be deemed to have occurred
for purposes of Section 7 or Section 9 or any other provision of this Agreement
providing for the payment of any Amounts or benefits subject to Code
Section 409A upon or following a cessation or termination of employment unless
such termination is also a Separation from Service. If the Employee is deemed at
the time of his termination of employment to be a “specified employee” within
the meaning of that term under Code Section 409(a)(2)(B)(i), then with regard to
any payment or the provision of any benefit to the Employee that is considered
deferred compensation under Code Section 409A payable on account of a Separation
from Service, no such payment or benefit shall be made or provided prior to the
earlier of (A) the expiration of the six (6) month period measured from the time
of such Separation from Service of the Employee, and (B) the time of the
Employee’s death, to the extent required under Code Section 409A. For the
avoidance of doubt, the parties intend that the Manager Payment Time is a
“specified time” for purposes of Code Section 409A(a)(2)(A)(iv). Upon the
expiration of the foregoing delay period, all payments and benefits delayed
pursuant to this Section 14(k) (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
or reimbursed to Isthmus or the Employee in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment times specified for them herein.

 



For purposes of Code Section 409A, the right of Isthmus or the Employee to
receive any installment payments pursuant to this Agreement shall be treated as
a right to receive a series of separate and distinct payments. Whenever a
payment under this Agreement specifies a payment period, the actual time of
payment within that specified period shall be within the sole discretion of the
Employer.

 

Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other Amount unless otherwise permitted by Code Section 409A.

 

If the amount of the Profit-Sharing Payment depends in part on the determination
of an Approved Appraiser set forth in a Valuation Report, and the Employer or
the Employee petitions a court of competent jurisdiction to correct or vacate
such determination, then, to the extent permitted by Code Section 409A, the
portion of the Profit-Sharing Payment that is not dependent upon the Fair Market
Value of the asset subject to the Valuation Report shall be payable to the
Employee at the Manager Payment Time, and the remaining portion of the
Profit-Sharing Payment (the “Disputed Portion”) shall be payable in accordance
with Treas. Reg. Section 1.409A-3(g) (Disputed Payments and Refusals to Pay).

 

(l)            Survival. Sections 1, 3(c), 4 (subject to the provisions of
Section 4(c) thereof), 5 (subject to the provisions of Section 5(f) thereof), 7,
8, 9, 10, 11, 12, 13, 14, 16 and 17 of this Agreement shall survive the
termination of the employment of Employee hereunder and shall be and remain
fully effective in accordance with their terms.

 



 17 

 

 

(m)          No Continuation of Agreement. Following the termination of the Term
the Employee will not be deemed to be employed under this Agreement, even if the
employment of the Employee with the Employer or its Affiliates continues.



 

(n)          Pro-Rata Sales. Notwithstanding any provisions to the contrary
contained in this Agreement, all Sales of Mesa Positions, River Positions and
Rejected Positions shall be conducted on a pro-rata basis in accordance with the
Buying Ratio; provided, however, that if, as a result of Isthmus ceasing further
purchases following such time that the Isthmus Amount has been reached or
otherwise, any Mesa Position, River Position or Rejected Position is held from
time to time by the Employer and Isthmus in any ratio other than the Buying
Ratio, then such Mesa Position, River Position or Rejected Position, as
applicable, shall be sold solely for the account of the Employer until such time
as such Mesa Position, River Position or Rejected Position is again held by the
Employer and Isthmus in the Buying Ratio, at which time and henceforth all sales
of such Mesa Position, River Position or Rejected Position shall be conducted on
a pro-rata basis in accordance with the Buying Ratio. Subject to and without
limiting the foregoing, if, during the Term and outside of the Mesa Portfolio or
the River Portfolio, either the Employee or any of his Affiliates (including
Isthmus) or the Employer or any of its Affiliates acquire any Mesa Positions,
River Positions or Rejected Positions in a manner permitted by this Agreement,
then each of the Employee and the Employer will, and will cause their Affiliates
to, only Sell such Mesa Positions, River Positions or Rejected Positions at the
same time and at the same price as any Mesa Positions, River Positions or
Rejected Positions Sold by the Mesa Portfolio or the River Portfolio, as
applicable.

 

(o)          Regulatory Filings. All decisions with respect to the (x) making of
any purchase or Sale of Securities, or taking any other action pursuant to this
Agreement (whether in connection with the Mesa Portfolio or the River
Portfolio), that would result in or require any filing pursuant to Section 13D
of the Exchange Act, any filing pursuant to the HSR Act, or any other filing
that would disclose a position publicly and (y) content of any Section 13D
filing, HSR Act filing, other regulatory filing or any other public statement
regarding any Mesa Position or River Position, including any press release,
letter or other document that may be issued or required to be filed as an
exhibit to any filing, shall be acceptable to the Employer in its sole and
absolute discretion. If, as a result of any investment in the Mesa Portfolio or
the River Portfolio, the Employee or any of his Affiliates (including Isthmus)
are considered to be part of a “group” with any member of the Icahn Group for
the purposes of any governmental or regulatory filings, including but not
limited to filings required by Section 13D of the Exchange Act, Section 16 of
the Exchange Act or HSR Act, any such filing shall be prepared by, and made at
the determination of, the Employer in its sole discretion.

 

(p)          Tracking. For purposes of tracking cash, profits, costs, etc., each
of the Mesa Portfolio, the River Portfolio and the Co-Investment Portfolio will
be accounted for, hypothetically, as if it were a separate entity within the
Funds. All of the matters relating the Mesa Portfolio and the River Portfolio
will be tracked by and accounted for by the Employer, whose determination,
Calculation, allocation and treatment of all such matters, and all other matters
necessary for, or related to, the implementation of the arrangements generally
described in this Agreement will be final and binding on all parties to the
Transaction Documents absent manifest error.

 



 18 

 

 



(q)          Leverage. The Employer shall be permitted, without any consent or
approval of the Employee, to (i) cause the Funds to utilize margin or any other
types of borrowing and (ii) obtain margin or other loans or otherwise use any or
all of the Mesa Positions and/or the River Positions, directly or indirectly, as
collateral for loans. The General Partner and Isthmus, each in their capacity as
partners in the Funds, shall: (x) execute all such further documentation that
the General Partner reasonably determines to be necessary to facilitate such
margin loans; and (y) be permitted, but shall be under no obligation, to
withdraw from the Funds, at any time and from time to time, its percentage
(Calculated in accordance with its capital accounts, relative to the capital
accounts of all other partners, in the Funds) of any excess cash attributable to
such margin loans that the General Partner may determine to be available for
distribution, subject to any reasonable reserves and/or re-contribution
requirements that the General Partner may in its discretion establish. For the
avoidance of doubt: (x) any Sale (other than a Permitted Sale) of any Mesa
Position that is conducted prior to the Final Time by any counterparty of the
Funds pursuant to the terms of any agreements governing such margin loans, shall
be deemed for all purposes of this Agreement to be, and shall have the
consequences of, a termination by the Employer without Cause; and (y) any such
margin borrowing will not be taken into account in the Calculation of the Net
Profit, any Isthmus Amounts or the Co-Investment Amount.

 

(r)           Hedging. Neither the Employer and its Affiliates nor the Employee
and his affiliates shall be restricted in any manner with respect to their
hedging activities conducted outside of the Mesa Portfolio and the River
Portfolio. Any hedging transactions proposed to be conducted within the Mesa
Portfolio and the River Portfolio must be approved by both the Employer and the
Employee (and if not so approved, any profit and loss associated with such
hedging activities will not be taken into account in the Calculation of the Net
Profit, any Isthmus Amounts or the Co-Investment Amount).

 

(s)           Trade Allocation. With respect to the Funds’ investments in the
Mesa Portfolio and the River Portfolio, trade allocation among the Funds will be
made as determined by Employer in its sole and absolute discretion.

 

(t)            Process for Documenting Notices and Decisions. All notices
hereunder and any decisions requiring mutual consent or the consent of one or
more of the parties hereto shall be documented in writing, which may include
email (it being the desire of the parties that all major decisions relating to
the Mesa Portfolio and the River Portfolio be documented in reasonable detail in
order to avoid disputes). Any such writing or email shall be sent to the
Employee, the Chief Compliance Officer, the Chief Operating Officer of the
Employer (currently Keith Cozza), the General Counsel of the Employer (currently
Jesse Lynn) and the executive assistant to the Chairman (currently Susan
Gordon). In the event that the Employer elects to delegate to the Employee any
decisions with respect to the purchase or Sale of Securities, such decisions do
not need to be made and communicated on a daily basis, but rather may be set as
thresholds (e.g., “the Employer agreed that the Mesa Portfolio may purchase up
to $10 million or 1 million shares or 1% of common stock of XYZ Company at the
discretion of the Employee”), it being understood, acknowledged and agreed that
no such communication shall be deemed to be a waiver of any provision of this
Agreement. The failure by the Employer, Isthmus or the Employee to document any
such notice or decision shall relieve the other parties hereto of any
obligations with respect to such notice or decision, other than any such notice
or decision as to which such party has actual knowledge; it being understood,
acknowledged and agreed that no such failure by (x) Isthmus or the Employee
shall in any event entitle the Employer to terminate the Employee’s employment
under this Agreement for Cause or (y) the Employer shall in any event entitle
the Employee to resign by means of a Permitted Resignation.

 



 19 

 

 



(u)          Control Positions. At any time that the Mesa Portfolio and/or the
River Portfolio, together with the Employer and/or its Affiliates, have
beneficial ownership of Securities providing greater than 50% of the voting
power of any entity, the Employer may at any time, in its discretion, by written
notice to the Chief Compliance Officer, cause such Securities (including any
portion thereof attributable to the Mesa Portfolio or the River Portfolio, as
applicable) to be removed from the Funds and transferred (including by means of
a Sale or a Sale Process) to an Affiliate of the Employer (any such removal, a
“Removal”), in which event the portion of such Securities attributable to the
Mesa Portfolio or the River Portfolio, as applicable, prior to such Removal will
continue to be treated for all purposes of this Agreement as remaining in the
Mesa Portfolio or the River Portfolio, as applicable (i.e., for purposes of
Calculating any Amounts under the Transaction Documents, any such Removal will
be ignored and the applicable Securities will not be deemed to have been Sold in
connection therewith). For the avoidance of doubt, any Costs or Expenses
associated with such Removal, including any taxes, shall not be borne by Isthmus
and shall not be used in Calculating the Profit-Sharing Payment.

 

(v)          Counsel/Review of Agreement. The Employee has read and understands
all of the terms, provisions and conditions of this Agreement, the LPA and the
other Transaction Documents and has consulted with independent legal and tax
counsel of his choosing with respect to this Agreement, the LPA and the other
Transaction Documents, or has had the opportunity to do so and determined, at
his own risk, not to seek such counsel. The Employee shall be responsible for
all expenses of any legal and tax counsel and other advisors retained by the
Employee in connection with the transactions contemplated by this Agreement, the
LPA and the other Transaction Documents.

 

(w)          Entire Agreement. This Agreement, together with the other
Transaction Documents, represents the entire agreement of the parties and
supersedes any prior agreements, discussions, arrangements or understandings
among the parties. It specifically supersedes the Term Sheet dated September 5,
2019, and all prior and subsequent drafts thereof, which are not part of the
agreement of the parties and should not be utilized for purposes of interpreting
the Agreement. This Agreement is for the exclusive benefit and convenience of
the parties hereto. Nothing contained herein shall be construed as granting,
vesting, creating, or conferring any right of action or any other right or
benefit upon past, present, or future employees of the Icahn Group, or upon any
other third party (including, without limitation, the NSAs).

 

15.          Other. The Employee shall comply with all written compliance
manuals adopted by or in respect of the Employer from time to time that are
applicable to all employees of the Employer generally and delivered or otherwise
made available to the Employee (including through email notification to the
Employee regarding policies posted on the Employer’s intranet) (all such
policies collectively, including all policies relating to insider trading and
compliance with securities laws, as the same may be amended, modified or
supplemented from time to time, “Policies”).

 



 20 

 



 

16.          Definitions.

 

“$” and “dollar” shall mean United States dollars.

 

“Affiliate” and “Control” shall have the meanings set forth in Rule 405 of
Regulation C of the Securities Act of 1933, as amended. Any reference in this
Agreement to an Affiliate or Affiliates in reference to any member of the Icahn
Group shall include, without limitation, all persons and entities that are
included in the Icahn Group, in each case, at the Execution Time and from time
to time.

 

“Agreement” shall have the meaning given such term in the preamble to this
Agreement.

 

“Amounts” means any and all amounts that are, or may become, allocable,
calculable, determinable, payable, receivable or otherwise deliverable (whether
by payment, distribution, contribution, allocation or other actual or notional
transfer of cash, Securities or other property) by or to any party under any of
the Transaction Documents or any third party, including, without limitation, the
Clawback Amount, the Co-Investment Amount, the Deficit Amount, the Excess
Amount, the Final Manager Amount, the Incentive Amount, the Individual Hurdle
Amounts, the Individual Mesa Expenses, the Individual Mesa Net Profit Amounts,
the Individual Mesa P&L Amounts, the Individual River Expenses, the Individual
River Net Profit Amounts, the Individual River P&L Amounts, the Isthmus Amount,
the Mesa Net Profit or Mesa Loss, the Net Loss or Net Profit, the Offset Amount,
the Profit-Sharing Payment, the River Net Profit or River Loss, and the Value of
any Property.

 

“Appraiser” shall have the meaning given such term within the definition of
“Fair Market Value” contained in this Section 16.

 

“Approved Appraiser” shall have the meaning given such term within the
definition of “Fair Market Value” contained in this Section 16.

 

“Associate” shall have the meaning set forth in Rule 14a-1 promulgated under the
Exchange Act.

 

“Buying Ratio” means a ratio of $39:$1 for the Employer and Isthmus,
respectively, such that, with respect to any investment as to which the Isthmus
Amount has been reached, the Employer will have invested $292,500,000 and
Isthmus will have invested $7,500,000, in each case through their investments in
the Funds.

 

“Calculation” (and the related terms “Calculate”, “Calculated” and
“Calculating”) means the determination, in the Employer’s good faith and
reasonable discretion in a manner consistent with the current and past practices
utilized by the Funds, of the Value of any and all Amounts (including each of
the components and elements thereof) that are required to be determined under
any of the Transaction Documents, which determination, except as provided
herein, will be final and binding on all parties to the Transaction Documents
absent manifest error.

 



 21 

 

 



“Cause” shall mean any of the following: (a) conviction of any crime (other than
traffic violations and similar minor infractions of law); (b) failure to follow,
in any material respect, the lawful directions given by Employer to Employee or
the Policies or procedures adopted by Employer from time to time; (c) failure to
come to work on a full-time basis at Employer’s offices in Sunny Isles Beach,
Florida, other than on holidays, vacation days, sick days, or other days off
under Employer’s business Policies; (d) impairment due to alcoholism, drug
addiction or similar matters; and (e) a material breach of this Agreement,
including, without limitation, any breach of Section 11 or 13 hereof. Prior to
termination for Cause as a result of failure as contemplated in clause (b) or
(c) above, Employee shall be given notice of his activity giving rise to such
failure and will have 2 business days to correct such activity.

 

“Cessation Time” means, with respect to each:

 

(i)           Mesa Position (including any Remaining Position, but excluding any
Designated Position or Ride Position) and River Position (excluding any Ride
Position), the earlier of (x) the time of Sale for cash by the Funds of the last
share or dollar Amount of such Mesa Position or River Position, as applicable,
and (y) the Final Time;

 

(ii)          Designated Position, the earlier of (x) the time of Sale for cash
by the Funds of the last share or dollar Amount of such Designated Position and
(y) the date that is 30 days following the Term End; and

 

(iii)         Ride Position, the earlier of (x) the time of Sale for cash by the
Funds of the last share or dollar Amount of such Ride Position and (y) the Term
End;

 

provided, however, that, in the case of the termination of the employment of the
Employee pursuant to Section 9(h), the Cessation Time shall be the earlier of
(x) the time of Sale for cash by the Funds of the last share or dollar Amount of
such Mesa Position, Remaining Position, River Position, Designated Position or
Ride Position, as applicable, and (y) 11:59 p.m. ET on the business day
immediately preceding the Change in Control.

 

“Chairman” shall mean the Chairman of the IEP Board (currently Carl C. Icahn).

 

“Change in Control” means the occurrence of any of the following events during
the Term and following a Key Man Event (it being understood and agreed that,
notwithstanding the occurrence of a Key Man Event and one or more of the
following events during the Term, a Change in Control will not be deemed to have
occurred if, at or prior to the Change in Control Termination Time, the Key Man
Event and/or the applicable following event(s) have been cured or no longer
exist): (i) the failure of the Employee, directly or indirectly, to constitute
the sole (x) beneficial owner of the GP Interests or (y) beneficiary of a trust
holding the GP Interests or (z) holder (through proxy, contract or otherwise) of
the right to elect all of the directors of IEPGP, in each case following a Key
Man Event, (ii) any action by the Board of Trustees or the holders of the
limited partnership interests in IEP to remove IEPGP as the general partner of
IEP while IEPGP is controlled by the Employee, (iii) any failure by the IEP
Board to appoint the Employee as the chairman of the IEP Board and the chief
investment officer of the General Partner within 48 hours following a Key Man
Event, or (iv) following the appointments contemplated by sub-section (iii), any
action by the IEP Board to remove the Employee as chairman of the IEP Board or
as the chief investment officer of the General Partner without Cause.

 



 22 

 

 



“Change in Control Termination Time” means 11:59 p.m. ET on the 14th day
following a Change in Control.

 

“Chief Compliance Officer” means the Chief Compliance Officer of the Employer
(currently Irene March).

 

“Clawback Amount” means the lower of: (x) 2.5% of the Deficit Amount; and
(y) $2,000,000.

 

“Co-Investment Amount” means, as of the time of any determination, the Value of
the Co-Investment Portfolio (i.e., including all Securities and cash).

 

“Co-Investment Distribution Time” means ten (10) business days following the
time of cessation of the Employee’s employment under this Agreement for any
reason (including as a result of a Terminating Event, a termination by the
Employer for Cause and a resignation by the Employee other than by means of a
Permitted Resignation).

 

“Co-Investment Portfolio” means the positions held by the Funds in respect of
any capital contributed to the Funds by Employee, Isthmus and/or their
Affiliates during the Term to purchase Mesa Positions and River Positions
(including, but not limited to, all Isthmus Amounts) as of the date such
determination is relevant.

 

“Code Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and other guidance thereunder.

 

“Competitor” means any Person that competes, directly or indirectly (or owns,
controls or operates, directly or indirectly, any business that competes,
directly or indirectly), with the business of any Affiliate of the Employer (or
any business owned, controlled or operated, directly or indirectly, by such
Affiliate); provided, however, that no Person shall be deemed hereunder to be a
Competitor: (x) unless for the most recent fiscal year of such Person ended
prior to the date of determination, the revenues derived by such Person from the
competitive business constituted at least twenty percent (20%) of the total
consolidated revenues of such Person; or (y) if such Person became an Affiliate
of the Employer at any time following any investment by the Funds in any
Securities of such Person, which investment constituted a Mesa Position
hereunder.

 

“Confidential Information” means all secret or confidential information,
knowledge or data, including without limitation trade secrets, investments,
contemplated investments, business opportunities, valuation models and
methodologies, relating to each member of the Icahn Group and their respective
businesses: (i) obtained by the Employee from the Employer or any member of the
Icahn Group during the Employee’s employment hereunder and during his previous
employment with any of the foregoing persons or entities and (ii) not otherwise
in the public domain.

 



 23 

 

 

“Controlled Person” means any Person as to which the Funds, together with the
Employer and/or its Affiliates, possess, directly or indirectly, 50% or more of
the total voting power of the Voting Stock of such Person.

 



“Costs” shall have the meaning given such term within the definition of
“Expenses” contained in this Section 16.

 

“Covered Business” means the business of investing in or managing, or the
raising or pooling of cash or other assets for investment in, Securities, either
individually or with any person, entity, venture, vehicle, limited liability
company, business, fund, partnership, corporation, agency, proprietorship or any
other enterprise, whether or not conducted for profit (including, without
limitation, any hedge fund, mutual fund, investment company, managed account,
fund of funds or other vehicles for the investment or management of money or
assets).

 

“Covered Matters” means the Track Record of the Mesa Portfolio and River
Portfolio and the activities related to Mesa Positions and River Positions (but
only if those Mesa Positions and River Positions have been publicly disclosed).

 

“Deduction Amount” means the aggregate Amount of all Base Salary and Bonus
Amounts actually paid by the Employer to all of the NSAs from the Execution Time
through the Term End, not to exceed the Amounts set forth on Exhibit A of the
NSAs Agreements. For the avoidance of doubt, the Deduction Amount shall not
include the aggregate Net Profit-Sharing Amounts for all of the NSAs
collectively.

 

“Deficit Amount” means the positive Amount, if any, by which: (x) the Deduction
Amount; exceeds (y) the sum of all other Amounts (i.e., all Amounts other than
Base Salary and Bonus Amounts) actually paid or due and owing to the NSAs
collectively pursuant to the NSAs Agreements through the Term End.

 

“Derivatives” means forward contracts, option agreements, warrants, convertible
Securities, swaps, futures contracts (and options thereon) and any other
derivatives, agreements or products whose value is determined by an underlying
Property, in each case whether exchange-traded, OTC, cleared or otherwise.

 

“Designated Positions” shall have the meaning given such term in
Section 4(d)(ii) of this Agreement.

 

“Disputed Portion” shall have the meaning given such term in Section 14(k) of
this Agreement.

 

“Eligible Position” shall have the meaning given such term within the definition
of “Rejected Position” contained in this Section 16.

 

“Employee” shall have the meaning given such term in the preamble to this
Agreement.

 



 24 

 

 

“Employee Positions” means, and shall be limited to, Securities issued by any
issuer listed from time to time on the “watchlist” maintained by the Employee
(whether or not the Employee or his Affiliates own any position in such issuer)
(the “Employee Watchlist”); provided, however, that: (1) each name that is under
consideration by the Employee for purchase by the Mesa Portfolio must be placed
on the Employee Watchlist; (2) the Employee Watchlist may not contain any
Employer Positions, Rejected Positions, Mesa Positions or River Positions;
(3) the Employee Watchlist may contain a maximum of 20 names at any given time;
(4) no name may remain on the Employee Watchlist for more than three (3) months;
(5) no name may be added to the Employee Watchlist again once such name has
appeared on the Employee Watchlist and been removed; provided, however, that,
with respect to each name that has been added to, and subsequently removed from,
the Employee Watchlist, the Employee shall have a one-time right, exercisable
only on (but not before or after) the date that is three (3) months following
the date of such removal, to add that name again to the Employee Watchlist for a
period not to exceed one (1) month (it being understood, acknowledged and agreed
that any such name that has (x) been so removed from the Employee Watchlist and
(y) subsequently become an Employer Position within the three-month period
following such removal may not be added again to the Employee Watchlist); and
(6) the Employee Watchlist must be updated and shared with the Employer on at
least a weekly basis.



 

“Employee Recruiting Amount” means that portion of the Costs of any recruiting
firm(s) used in connection with the hiring of the NSAs attributable to the Bonus
Amounts (as opposed to the Base Salaries) payable to the NSAs.

 

“Employee Watchlist” shall have the meaning given such term within the
definition of “Employee Positions” contained in this Section 16.

 

“Employer” shall have the meaning given such term in the preamble to this
Agreement.

 

“Employer Positions” means, and shall be limited to, Securities issued by any
issuer: (i) listed from time to time on the “watchlist” maintained by the Chief
Compliance Officer (whether or not the Employer or its Affiliates own any
position in such issuer) (the “Employer Watchlist”); provided, however, that the
Employer Watchlist: (1) may not contain any Employee Positions, Rejected
Positions, Mesa Positions or River Positions; (2) may contain a maximum of 20
names at any given time; and (3) must be updated and shared with the Employee on
at least a weekly basis; or (ii) as to which the Icahn Group holds any
investment position; or (iii) which is a Competitor.

 

Employer Watchlist shall have the meaning given such term within the definition
of “Employer Positions” contained in this Section 16.

 

“Excess Amount” means the positive Amount, if any, by which: (x) the Offset
Amount exceeds (y) the Final Manager Amount.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Execution Time” shall have the meaning given such term in the preamble to this
Agreement.

 



 25 

 

 

“Expenses” means any and all costs, fees, expenses, commissions, discounts,
reimbursements, advancements, interest payments and other Amounts actually
incurred, owed or to be incurred or actually owed which are not otherwise
reimbursed (or reimbursable) or subject to recoupment (collectively, “Costs”),
directly or indirectly, by or on behalf of the Funds in respect of the long and
short investment positions maintained in or on behalf of the Funds, including,
without limitation, brokerage and other trading Costs (including all Costs of
executing brokers and prime brokers), legal Costs, investment banking Costs,
financial advisory Costs, accounting Costs, underwriting Costs, transfer agent
Costs, finder’s Costs, broker-dealer Costs, Hart-Scott-Rodino Act filing Costs,
SEC filing and transaction Costs, Costs relating to filings with FINRA, the New
York Stock Exchange, NASDAQ and any other securities exchange or quotation
service, Costs associated with research products and services, all Costs of
conducting proxy contests, tender offers and exchange offers (including all
Costs of director nominees, proxy solicitation firms, information agents,
dealer-managers, depositaries, financial printers and mailing houses, and all
Costs associated with travel to annual meetings, investor meetings, and meetings
with proxy advisory firms such as ISS and Glass Lewis), all Costs of
consultants, all Costs of any Appraisers and Approved Appraisers, all fines,
judgments, settlements and Costs associated with any civil or criminal
investigations or litigation, all Costs associated with any indemnification
agreements or undertakings, all Costs associated with any Sale or Sale Process
(other than a Removal), all Costs associated with transactions in Derivatives,
all Costs associated with short Sales, and all Costs of any recruiting
firm(s) used in connection with the hiring of the NSAs (other than the Employee
Recruiting Amount). It is expressly understood and agreed that the foregoing
list is not meant to be exhaustive but is provided merely for illustrative
purposes. Notwithstanding the foregoing, Expenses shall not include (x) the
administrative Costs of operating the Funds generally (i.e., those Costs
customarily referred to as “overhead”), including Costs related to in-house
counsel, salaries, employee benefits and bonuses of employees, occupancy
expenses, technology and related support expenses, audit and tax return
preparation fees, etc., (y) the Employee Recruiting Amount or (z) the
Subscription Amount. In addition, Costs shall not include any fees (in the form
of cash, equity, or otherwise) earned by Employee from any Portfolio Company. To
the extent that an Expense or Cost could be properly allocated in respect of the
Mesa Portfolio and/or the River Portfolio, then such Cost or Expense shall be
allocated to the Mesa Portfolio and/or the River Portfolio in a pro-rata manner
which is commercially reasonable and consistent with customary accounting
practices generally applicable to the industry.

 



“Fair Market Value” means, with respect to any: (x) Property, other than
Illiquid Positions, the U.S. dollar Value of such Property as Calculated by the
Chief Compliance Officer in good faith consistent with the current and past
practices utilized by the Funds, which Calculation will be final and binding on
all parties to the Transaction Documents absent manifest error; and (y) Illiquid
Position, the U.S. dollar Value of such Illiquid Position as Calculated (i) by
the Chief Compliance Officer in good faith consistent with the current and past
practices utilized by the Funds, which Calculation will be final and binding on
all parties to the Transaction Documents absent manifest error, unless the
Employee shall have objected to such Calculation in writing within 15 days after
the Employee has received written notice thereof from the Employer, or (ii) in
the event that the Employee shall have so objected within such 15-day period, by
a nationally or regionally recognized independent accounting, appraisal or
valuation firm (an “Appraiser”) reasonably acceptable to both the Employer and
the Employee. In the event that the Employer and the Employee are unable to
agree as to such Appraiser within five business days after the expiration of
such 15-day period, then the Employer and the Employee shall each choose, within
the succeeding three business day period, an Appraiser and instruct those two
Appraisers to jointly select, within fifteen days of being chosen, another
Appraiser to determine such value. Within three business days following the time
that the Appraiser is selected (such selected Appraiser, the “Approved
Appraiser”), the Employer and the Employee shall each submit to the Approved
Appraiser in writing their respective determinations of such Fair Market Value.
Within thirty days after being selected, the Approved Appraiser shall determine
the Fair Market Value, which shall be (x) the Fair Market Value submitted to the
Approved Appraiser by either the Employer or the Employee, without modification,
provided that the Approved Appraiser shall not choose any Fair Market Value that
is inconsistent with the terms of the Transaction Documents, and (y) set forth
in a written detailed report mutually addressed to the Employer and the Employee
(the “Valuation Report”). The determination of the Approved Appraiser set forth
in the Valuation Report shall be final and binding upon all parties to the
Transaction Documents 15 days after the delivery of the Valuation Report to the
Employer and the Employee unless, within such 15-day period, the Employer or the
Employee petition a court of competent jurisdiction to correct or vacate such
determination; it being understood, acknowledged and agreed that the Employer
and the Employee may so petition a court only upon grounds that such
determination by the Approved Appraiser was procured by fraud and may not
petition a court to correct or vacate the determination for any other grounds or
reasons.

 



 26 

 

 



“Final Manager Amount” means the lower of: (x) the Incentive Amount; and
(y) 8.0% of the Net Profit.

 

“Final Time” means 11:59 p.m. ET on the date of occurrence of a Terminating
Event.

 

“Final Valuation Time” means, if the Employer or the Employee timely petition a
court in accordance with the terms of this Agreement to correct or vacate the
determination of the Approved Appraiser set forth in the Valuation Report, such
time that the Fair Market Value of the Property described in the Valuation
Report is no longer subject to challenge by the Employer or the Employee (either
as a result of a settlement, a final, non-appealable judgment issued by a court
of competent jurisdiction, or otherwise).

 

“Funding Protocol” means, with respect to each Mesa Position and River Position,
the following procedures: (i) at the time of inception of such Mesa Position or
River Position, the Employee and Isthmus shall agree in writing to contribute,
or otherwise irrevocably make available to the Funds, from time to time not less
than the Isthmus Amount to fund the purchase by the Funds of Isthmus’ allocable
share of such Mesa Position or River Position in accordance with the Buying
Ratio; (ii) at least two (2) business prior to the last business day of each
calendar month during the Term, the General Partner shall notify the Employee in
writing of the net Amount due from Isthmus (taking into account any cash
balances in the Funds attributable the Co-Investment Portfolio, as adjusted by
any distributions of cash to Isthmus, the receipt of cash dividends by the Funds
in respect of positions in the Co-Investment Portfolio, the cash proceeds of any
Sales of positions in the Co-Investment Portfolio, etc.) to fund the purchase by
the Funds of Isthmus’ allocable share of such Mesa Position or River Position
during such month; (iii) not later than 3:00 p.m. ET on the last business day of
each calendar month during the Term, Isthmus shall deliver such net Amount to
the Funds in accordance with wiring instructions provided by the General
Partner; (iv) any such net Amount not timely delivered by Isthmus to the Funds
shall accrue interest at the rate of eighteen percent (18%) per annum,
compounded daily, from the date such Amount was due through and including the
date of payment by Isthmus; and (v) any such net Amount(s), together with any
such accrued interest, that remains unpaid by Isthmus as of the Manager Payment
Time shall be deducted from the Profit-Sharing Payment.

 



 27 

 

 



“Funds” shall have the meaning given such term in the preamble to this
Agreement.

 

“Guarantor” means American Entertainment Properties Corp., a Delaware
corporation.

 

“Guaranty” means the Guaranty dated as of the Execution Time by the Guarantor in
favor of the Employee.

 

“General Partner” shall have the meaning given such term in the preamble to this
Agreement.

 

“GP Interests” means the equity interests in IEPGP.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Icahn Group” means Mr. Carl C. Icahn and his Affiliates (including those now or
hereafter his Affiliates), including, without limitation, the Employer and the
Funds (including the Mesa Portfolio and the River Portfolio), individually and
collectively.

 

“Icahn Master” shall have the meaning given such term in the preamble to this
Agreement.

 

“Icahn Partners” shall have the meaning given such term in the preamble to this
Agreement.

 

“IEP” shall have the meaning given such term in the preamble to this Agreement.

 

“IEP Board” means the board of directors of IEPGP.

 

“IEPGP” means Icahn Enterprises G.P. Inc., the general partner of IEP.

 

“Illiquid Position” means any Property issued by a Controlled Person, unless
such Property is both: (x) listed or admitted to trading on a securities
exchange, quotation system or public market as of the time of determination; and
(y) have an average daily trading volume, over the 30-day period prior to the
time of determination, of at least 0.5% of the shares then outstanding. For the
avoidance of doubt, any Derivative that references an Illiquid Position shall
also be deemed to be an Illiquid Position, unless such Derivative is both:
(x) listed or admitted to trading on a securities exchange, quotation system or
public market as of the time of determination; and (y) has an average daily
trading volume, over the 30-day period prior to the time of determination, of at
least 0.5% of the shares then outstanding.

 



 28 

 

 

“Incentive Amount” means: (x) 10.0% of the Net Profit; minus (y) the sum of all
Amounts actually paid or due and owing to the NSAs collectively pursuant to the
NSAs Agreements; minus (z) 10% of the Subscription Amount.

 



“Inception Time” means, with respect to any Mesa Position or River Position, the
time of purchase by the Funds of the first share or dollar Amount of such Mesa
Position or River Position, as applicable.

 

“Individual Hurdle Amount” means, with respect to each individual Mesa Position
(including any Mesa Position that is subsequently classified hereunder as a
Designated Position, Remaining Position or Ride Position): (x) other than single
name short positions and index short positions, an Amount equal to a return on
the aggregate Amount of all Mesa Capital invested in such Mesa Position, at an
annual rate of 4.5% compounded at the time of each change (i.e., increase or
decrease) in the Amount of Mesa Capital, from the Inception Time through and
including the Cessation Time; (y) which constitutes a single name short
position, an Amount equal to a return on thirty percent (30%) of the aggregate
Amount of all Mesa Capital invested in such Mesa Position, at an annual rate of
4.5% compounded at the time of each change (i.e., increase or decrease) in the
Amount of Mesa Capital, from the Inception Time through and including the
Cessation Time; and (z) which constitutes an index short position or a credit
default swap short position (i.e., “buying protection”), an Amount equal to a
return on ten percent (10%) of the aggregate Amount of all Mesa Capital invested
in such Mesa Position, at an annual rate of 4.5% compounded at the time of each
change (i.e., increase or decrease) in the Amount of Mesa Capital, from the
Inception Time through and including the Cessation Time.

 

“Individual Mesa Expenses” means, with respect to each individual Mesa Position
(including any Mesa Position that is subsequently classified hereunder as a
Designated Position, Remaining Position or Ride Position), an Amount equal to
all Expenses relating to such Mesa Position through and including the Cessation
Time.

 

“Individual Mesa Net Profit Amount” means, with respect to each individual Mesa
Position (including any Mesa Position that is subsequently classified hereunder
as a Designated Position, Remaining Position or Ride Position – and excluding,
for the avoidance of doubt, any portion of such Mesa Position attributable to
the Co-Investment Portfolio), the Individual Mesa P&L Amount minus the
Individual Hurdle Amount minus the Individual Mesa Expenses. For the avoidance
of doubt, the Individual Mesa Net Profit Amount may be a positive or a negative
Amount.

 

“Individual Mesa P&L Amount” means, with respect to each individual Mesa
Position (including any Mesa Position that is subsequently classified hereunder
as a Designated Position, Remaining Position or Ride Position – and excluding,
for the avoidance of doubt, any portion of such Mesa Position attributable to
the Co-Investment Portfolio), the aggregate increase (taking into account the
receipt of interest and dividend income and any other income associated with
Derivatives, as well as any fees – e.g., break-up fees, consent fees, amendment
fees, commitment fees, etc. – which are actually received and retained by the
Funds in respect of such Mesa Position) or decrease (taking into account the
payment of interest, dividends and any other Amounts associated with Derivatives
and Securities Sold short with respect to such Mesa Position) in the Value of
such Mesa Position, including realized and unrealized gains and losses, from the
Inception Time through and including the Cessation Time. For purposes of
Calculating the Individual Mesa P&L Amount: (x) the Value of any Mesa Position
(including any Designated Position, Remaining Position and/or Ride Position)
that is Sold during the Term shall be the respective Sale prices obtained
therefor; (y) the Value of any Mesa Position (including any Remaining Position
and/or Ride Position, but excluding any Designated Position) remaining in the
Mesa Portfolio at the Cessation Time shall be the Fair Market Value thereof at
the Cessation Time; and (z) the Value of any Designated Position remaining in
the Mesa Portfolio at the Cessation Time shall be the lowest Fair Market Value
thereof during the 30-day period immediately following the Term End.

 



 29 

 

 



“Individual River Expenses” means, with respect to each individual River
Position, an Amount equal to all Expenses relating to such River Position
through and including the Cessation Time.

 

“Individual River Net Profit Amount” means, with respect to each individual
River Position, 50% of the Individual River P&L Amount minus 50% of the
Individual River Expenses. For the avoidance of doubt, the Individual River Net
Profit Amount may be a positive or a negative Amount.

 

“Individual River P&L Amount” means, with respect to each individual River
Position (excluding, for the avoidance of doubt, any portion of such River
Position attributable to the Co-Investment Portfolio), the aggregate increase
(taking into account the receipt of interest and dividend income and any other
income associated with Derivatives, as well as any fees – e.g., break-up fees,
consent fees, amendment fees, commitment fees, etc. – which are actually
received and retained by the Funds in respect of such River Position) or
decrease (taking into account the payment of interest, dividends and any other
Amounts associated with Derivatives and Securities Sold short with respect to
such River Position) in the Value of such River Position, including realized and
unrealized gains and losses, from the Inception Time through and including the
Cessation Time. For purposes of Calculating the Individual River P&L Amount:
(x) the Value of any River Position (including any Ride Position) that is Sold
during the Term shall be the respective Sale prices obtained therefor; and
(y) the Value of any River Position (including any Ride Position) remaining in
the River Portfolio at the Cessation Time shall be the Fair Market Value thereof
at the Cessation Time.

 

“Inventions” means all processes, technologies, investments, contemplated
investments, business opportunities, valuation models and methodologies, and
inventions, including without limitation new contributions, improvements, ideas,
business plans, discoveries, trademarks and trade names, conceived, developed,
invented, made or found by the Employee, alone or with others (including the
NSAs), during the period the Employee is employed hereunder, whether or not
patentable and whether or not on the Employer’s time or with the use of its
facilities or materials.

 

“Isthmus” shall have the meaning given such term in the preamble to this
Agreement.

 

“Isthmus Amount” means $7,500,000. For the avoidance of doubt, a portion of each
Isthmus Amount to be contributed by Isthmus to the Funds shall be delivered by
Isthmus to Icahn Partners LP and the remainder shall be delivered by Isthmus to
Icahn Partners Master Fund LP, with the allocation between such Funds to be
determined by the General Partner in its sole and absolute discretion.

 



 30 

 

 



 

“Key Man Event” means, with respect to Carl C. Icahn, any of the following:
(i) death; (ii) Permanent Disability; (iii) resignation from his position as
Chief Executive Officer of the General Partner; or (iv) Carl C. Icahn becomes
unable to continue to act as Chief Executive Officer of the General Partner for
any reason (whether voluntary or involuntary).

 

“Large Position” means any Mesa Position or River Position as to which, as of
the time of determination, the Funds beneficially own 10% or more of the
outstanding equity Securities of the relevant issuer.

 

“List” means the list of all Securities held by the Employee or his Affiliates,
directly or indirectly, as of the Execution Time that would be suitable for the
Mesa Portfolio, which list is attached hereto as Exhibit C.

 

“LPA” means, collectively, the agreements of limited partnership of the Funds,
as the same may be amended from time to time, among the General Partner, Isthmus
and the other partners thereof.

 

“Manager Payment Time” means the time of payment to the Employee of the
Profit-Sharing Payment, which shall be the ninetieth (90th) day following the
Term End. Notwithstanding the foregoing, with respect to any Disputed Portion,
payment may be made following the Final Valuation Time in accordance with Treas.
Reg. Section 1.409A-3(g).

 

“Memo” means, with respect to any investment proposed by the Employee to the
Employer for consideration as a Permitted Investment, a memorandum describing in
reasonable detail the potential investment thesis of such investment, it being
understood, acknowledged and agreed that only Employee Positions may be so
proposed by the Employee to the Employer for consideration as Permitted
Investments.

 

“Mesa Capital” means the aggregate Amount of capital invested by the Employer or
its Affiliates (in either case through their investments in, or by making
capital contributions to, the Funds in accordance with this Agreement) in Mesa
Positions on a notional basis (i.e., total exposure), excluding: (i) any
appreciation or depreciation in such Mesa Positions; (ii) cash or other proceeds
realized from the Sale or partial Sale of such Mesa Positions;
(iii) distributions of Property by the Funds in respect of such Mesa Positions;
and (iv) any Individual Mesa Expenses.

 

“Mesa Net Profit” means, with respect to all of the Mesa Positions in the
aggregate (including any Mesa Positions that are subsequently classified
hereunder as Designated Positions, Remaining Positions or Ride Positions – and
excluding, for the avoidance of doubt, any Mesa Positions attributable to the
Co-Investment Portfolio), an Amount equal to (x) the sum of all of the positive
Individual Mesa Net Profit Amounts less (y) the absolute value of the sum of all
of the negative Individual Mesa Net Profit Amounts (if this Calculation results
in a negative number then the result will be referred to as the “Mesa Loss”).

 

“Mesa Portfolio” shall have the meaning given such term in the Recitals of this
Agreement.

 



31

 

  

“Mesa Positions” means, and shall be limited to: (x) Securities of an issuer the
Securities of which are held from time to time in the Mesa Portfolio; and
(y) any Property received by the Funds in exchange therefor pursuant to any
merger, exchange offer, like kind exchange or other transaction.

 

“Net Profit” will be Calculated as follows (if this Calculation results in a
negative number, then the result will be referred to as a “Net Loss”):

 

·if both the Mesa Net Profit and the River Net Profit are positive Amounts, then
the Net Profit will be equal to Mesa Net Profit, as increased by the River Net
Profit [for example, if the Mesa Net Profit is $100 million and the River Net
Profit is $80 million then the Net Profit will be $180 million];

 

·if the Mesa Net Profit is a positive Amount and there is a River Loss which
does not exceed the Mesa Net Profit, then the Net Profit will be equal to the
Mesa Net Profit, as decreased by the River Loss [for example, if the Mesa Net
Profit is $100 million and the River Loss is $80 million then the Net Profit
will be $20 million];

 

·if the Mesa Net Profit is a positive Amount and there is a River Loss which
exceeds the Mesa Net Profit, then the Net Loss will be equal to the River Loss,
as decreased by the Mesa Net Profit [for example, if the Mesa Net Profit is $100
million and the River Loss is $180 million then the Net Loss will be $80
million];

 

·if the River Net Profit is a positive Amount and there is a Mesa Loss which
does not exceed the River Net Profit, then the Net Profit will be equal to the
River Net Profit, as decreased by the Mesa Loss [for example, if the River Net
Profit is $100 million and the Mesa Loss is $80 million then the Net Profit will
be $20 million];

 

·if the River Net Profit is a positive Amount and there is a Mesa Loss which
exceeds the River Net Profit, then the Net Loss will be equal to the Mesa Loss,
as decreased by the River Net Profit [for example, if the River Net Profit is
$100 million and the Mesa Loss is $180 million then the Net Loss will be $80
million]; and

 

·if there is both a Mesa Loss and a River Loss, then the Net Loss will be equal
to the Mesa Loss, as increased by the River Loss [for example, if the Mesa Loss
is $100 million and the River Loss is $80 million then the Net Loss will be $180
million].

 

“Non-Compete Period” shall have the meaning given such term in Section 13(b) of
this Agreement.

 

“NSAs” shall have the meaning given such term in Section 6 of this Agreement.

 

“NSAs Agreements” shall have the meaning given such term in Section 6 of this
Agreement.

 



32

 

 

“Offset Amount” means (x) the Clawback Amount plus (y) the Employee Recruiting
Amount.

 

“Permanent Disability” means, with respect to Carl C. Icahn, that the IEP Board
has determined that Mr. Icahn has become unable to be responsible for and manage
his financial affairs due to physical or mental illness or injury which is
reasonably likely to result in death or incapacity for a period of six
(6) months.

 

“Permitted Investments” means, and shall be limited to, only those investments
proposed by the Employee that are approved in writing by the Employer for
purchase by the Mesa Portfolio; provided, however, that no investment shall be
designated or considered a Permitted Investment for any purpose under this
Agreement unless and until the Employee shall have (x) delivered to the Employer
a Memo regarding such investment and (y) caused Isthmus to agree in writing to
contribute, or otherwise irrevocably make available to the Funds, in accordance
with the Funding Protocol, not less than the Isthmus Amount to fund the purchase
by the Funds of Isthmus’ pro-rata portion of such investment.

 

“Permitted Resignation” means the Employee’s written resignation delivered by
hand to the Chairman within 10 business days following an Uncured Employer
Breach.

 

“Permitted Sale” means, with respect to any Mesa Position, a Sale of any
Securities comprising such Mesa Position that is conducted either (i) with the
consent of the Employee or (ii) at a time when the Value of such Mesa Position
has appreciated by at least 15% on an annualized basis since the Inception Time.

 

“Person” means, any person, individual, entity, venture, vehicle, limited
liability company, partnership, proprietorship, corporation, or any other
business vehicle.

 

“Portfolio Company” shall have the meaning given such term in Section 3(c) of
this Agreement.

 

“Profit-Sharing Payment” shall have the meaning given such term in
Section 7(a) of this Agreement.

 

“Property” means and shall include any Securities, instruments, cash, cash
equivalents, property, assets or entity.

 

“Policies” shall have the meaning given such term in Section 15 of this
Agreement.

 

“Rejected Position” means any name that has (x) been proposed by the Employee to
the Employer as a Permitted Investment pursuant to Section 4 and (y) not been
approved by the Employer for purchase by the Mesa Portfolio within three
(3) business following delivery by the Employee to the Employer of a Memo with
respect to such Employee Position; provided, however, that, with respect to any
name that becomes a Rejected Position in accordance with the foregoing, such
name shall cease to constitute a Rejected Position for all purposes under this
Agreement at the time that is one (1) year following the time that such name
became a Rejected Position; it being understood that, immediately following the
expiration of such one-year period, such name shall (if, but only if, such name
shall not have been purchased by the Employer or its Affiliates or the Employee
or his Affiliates as permitted by the terms of this Agreement during such
one-year period) be designated automatically as an “Eligible Position” for all
purposes under this Agreement unless and until such name is thereafter added to
the Employee Watchlist, at which time such name shall (a) cease to constitute an
Eligible Position and (b) be designated as an Employee Position.

 



33

 

 

“Related Persons” means Carl C. Icahn, his Affiliates and Associates, or any of
their respective officers, directors, agents, employees or family members,
including natural persons, and all entities, corporations, limited liability
companies, trusts, partnership and other business vehicles.

 

“Release” shall have the meaning given such term in Section 9(d) of this
Agreement.

 

“Remaining Positions” shall have the meaning given such term in
Section 4(d)(ii) of this Agreement.

 

“Removal” shall have the meaning given such term in Section 14(u) of this
Agreement.

 

“Ride Companies” shall have the meaning given such term in Section 7(a) of this
Agreement.

 

“Ride Notice” shall have the meaning given such term in Section 7(a) of this
Agreement.

 

“River Net Profit” means, with respect to all of the River Positions in the
aggregate, an Amount equal to (x) the sum of all of the positive Individual
River Net Profit Amounts less (y) the absolute value of the sum of all of the
negative Individual River Net Profit Amounts (if this Calculation results in a
negative number then the result will be referred to as the “River Loss”).

 

“Ride Positions” shall have the meaning given such term in Section 7(a) of this
Agreement.

 

“River Portfolio” shall have the meaning given such term in the Recitals of this
Agreement.

 

“River Positions” means, and shall be limited to: (x) Securities of an issuer
the Securities of which are held from time to time in the River Portfolio; and
(y) any Property received by the Funds in exchange therefor pursuant to any
merger, exchange offer, like kind exchange or other transaction.

 

“River Services” shall have the meaning given such term in Section 5 of this
Agreement.

 

“RSU Agreement” means the Restricted Unit Agreement dated as of the Execution
Time, between IEP and the Employee, a form of which is attached hereto as
Exhibit D.

 

“Sale Notice” shall have the meaning given such term in Section 4(d)(ii) of this
Agreement.

 

“Securities” means securities and other financial instruments, including,
without limitation: capital stock; preferred stock; shares of beneficial
interest; partnership interests and similar financial instruments; bonds, bank
debt, notes and debentures (whether subordinated, convertible or otherwise);
equity and other Derivatives; loans; accounts and notes receivable and payable
held by trade or other creditors; bankruptcy and trade claims; contract and
other claims; executory contracts; participations; commercial paper; and any
other obligations and instruments or evidences of indebtedness of whatever kind
or nature; in each case, whether or not publicly traded or readily marketable.
Each reference in this Agreement to “Securities issued by” a particular issuer,
or “Securities of” an issuer, shall also be deemed to include Derivatives
referencing such issuer or any of its Securities.

 



34

 

 

“Sell” (and the related term “Selling”) means, with respect to any Property, to
sell, transfer, dispose of, or otherwise reduce such Property to cash, whether
in ordinary course brokerage transactions, privately negotiated transactions, by
means of a registered or underwritten initial public offering or secondary
offering, through the consummation of a sale, auction or merger process, or
otherwise (any such sale, transfer or other disposition shall be referred to as
a “Sale”; any such offering or process shall be referred to as a “Sale Process”;
and any Property sold, transferred or disposed of in connection with any such
Sale or Sale Process shall be referred to as having been “Sold”) (it being
understood, acknowledged and agreed that, for purposes of Calculating any
Amounts due to Isthmus, the Employee and/or the NSAs under the Transaction
Documents, the terms Sell, Sale, Sale Process and Sold, shall in no event
include any: (x) Removal; (y) direct or indirect sale, transfer or other
disposition (including by means of a contribution or distribution) of any
Property to a Fund; or (y) sale, transfer or other disposition of any Property
for any consideration other than cash – i.e., it is the intention of the parties
that if, pursuant to any sale, exchange offer, merger, reorganization or other
transaction, all or any portion of the Property comprising a Mesa Position or
River Position is converted into any new Property other than cash, such new
Property shall continue to be considered part of such Mesa Position or River
Position, as applicable, unless and until such new Property is reduced to cash).

 

“Separation from Service” means a “separation from service” as defined in Code
Section 409A(a)(2)(A)(i) and the regulations thereunder, of the Employee from
the Employer and, for purposes of any such provision of this Agreement,
references to a “termination”, “cessation of employment”, “termination of
employment” or like terms shall mean such Separation from Service.

 

“Subscription Amount” means the aggregate Amount of all subscription fees or
other Amounts paid or incurred by the Employer, the Funds or their Affiliates
during the Term for investment research services used by the Employee and/or the
NSAs in connection with the performance of their services under this Agreement
and the NSAs Agreements, respectively; it being understood and agreed that the
aggregate Amount of such fees or other Amounts to be paid or incurred by the
Employer, the Funds or their Affiliates shall not exceed $200,000 per year
during the Term.

 

“Term” means the period beginning at the Execution Time and continuing through
the last day of the Employee’s employment hereunder.

 

“Term End” shall have the meaning given such term in Section 3(a) of this
Agreement.

 



35

 

 

“Terminating Event” means termination of the employment of the Employee pursuant
to: (x) Section 9(b), in which case the time of occurrence of such termination
shall be the time of cessation of the Employee’s employment under this Agreement
due to any of the matters set forth in Section 9(b); or (y) Section 9(h), in
which case the time of occurrence of such termination shall be the Change in
Control Termination Time. For the avoidance of doubt: (i) the termination for
any reason (including by means of a resignation) prior to the Term End of
(x) any or all of the NSAs Agreements and/or (y) the employment of any or all of
the NSAs thereunder shall not in either case constitute a Terminating Event or
otherwise trigger or accelerate the payment to Isthmus of the Profit-Sharing
Payment or the payment to Isthmus or the Employee of any other Amounts
hereunder; and (ii) while the occurrence of a Terminating Event hereunder prior
to the Term End could require the Calculation of certain Amounts under the NSAs
Agreements solely for purposes of determining any Profit-Sharing Payment due to
Isthmus, any such Terminating Event or Calculation shall not in any event
trigger or accelerate the termination of any or all of the NSAs Agreements, the
termination of the employment of any or all of the NSAs thereunder, or the
payment of any Amounts to the NSAs thereunder.

 

“Track Record” means the track record generated by the Mesa Portfolio and the
River Portfolio.

 

“Transaction Documents” means this Agreement, the LPA, the NSAs Agreements, the
RSU Agreement and/or any of the agreements or other documents that are attached
as exhibits or schedules hereto or thereto.

 

“Uncured Employer Breach” means any of the following: (a) a material breach by
the Employer of this Agreement and/or the RSU Agreement; (b) a material breach
by the Employer or the General Partner of the LPA; or (c) a material breach by
the Guarantor of the Guaranty; provided, however, that prior to termination for
an Uncured Employer Breach as a result of a material breach under clauses
(a)-(c), the Employer, the General Partner and/or the Guarantor, as the case may
be, shall be given written notice of the activity giving rise to such failure
and, if such activity is capable of being cured, will have 30 business days to
cure such breach.

 

“Valuation Report” shall have the meaning given such term within the definition
of “Fair Market Value” contained in this Section 16.

 

“Value” means, with respect to the Co-Investment Portfolio, the Mesa Positions,
the River Positions and any other Amounts referenced in the Transaction
Documents (including any Designated Positions, Remaining Positions or Ride
Positions), the cumulative Amount of cash and the Fair Market Value of any
Property attributable thereto. For purposes of Calculating the Value of any
currency other than U.S. dollars, such currency shall be translated into U.S.
dollars at the rate of exchange published in The Wall Street Journal (or, if no
such rate is published, at Fair Market Value) on the business day immediately
preceding the time of determination.

 

“Voting Stock” means, with respect to any Person, any class or classes of
capital stock or partnership or limited liability company units or other
ownership interests pursuant to which the holders thereof have the general
voting power under ordinary circumstances to elect directors, managers or
trustees of such Person (irrespective of whether or not, at the time, stock of
any other class or classes has, or might have, voting power by reason of the
happening of any contingency).

 



36

 

 

Terms used in this Agreement that are plural include the singular and the
singular includes the plural. The terms “share” and “shares” as used in this
Agreement shall include, in addition to shares of common equity, other
applicable units of measurement (such as shares of preferred stock, limited
liability company interests or units of limited partnership interest, etc.) and
Derivative equivalents, as the context requires. For the avoidance of doubt,
terms defined above in this Section 16 as having the meanings given such terms
in the NSAs Agreements shall continue to be so defined herein following the
termination for any reason (including by means of a resignation) prior to the
Term End of (x) any or all of the NSAs Agreements and/or (y) the employment of
any or all of the NSAs thereunder.

 

17.            Indemnification. During the term of this Agreement and
thereafter, the Employer agrees to provide to the Employee the indemnification
coverage set forth in Section 6.15 of the Second Amended and Restated Agreement
of Limited Partnership of IEP dated as of August 2, 2016 as it may be amended
from time to time, in connection with any and all losses, claims, suits or
actions to which Employee becomes subject arising from the performance of
Employee’s duties pursuant to this Agreement (including, without limitation, any
service as a member of the board of directors of any Portfolio Company);
provided, however, that the Employer’s obligations under this Section 17 shall
not apply with respect to any losses, claims, suits or actions to the extent
that Employee receives payment in respect thereof under any policy of insurance
or pursuant to the indemnification obligation of any other Person. If the
Employee obtains payment with respect to any such losses, claims, suits or
actions for which the Employer has already provided payment, from any insurance
company or any other Person providing Employee with indemnification, then
Employee shall return to the Employer that portion of the payment the Employer
made to Employee equal to the amount so received by Employee from such insurance
company or other Person.

 



37

 

 

IN WITNESS WHEREOF, undersigned have executed this Manager Agreement as of
October 1, 2020.

 

EMPLOYEE   ISTHMUS LLC         /s/ Brett Icahn   By: /s/ Brett Icahn Brett Icahn
      Name: Brett Icahn       Title: Sole Member

 

EMPLOYER     EXISTING FUNDS         ICAHN ENTERPRISES L.P.   ICAHN PARTNERS LP
By: Icahn Enterprises G.P. Inc., its general partner   By: Icahn Onshore LP, its
general partner        

By: /s/ Keith Cozza   By: /s/ Irene March    Name: Keith Cozza     Name: Irene
March   Title: Chief Executive Officer       Title: Executive Vice President  

 

ICAHN CAPITAL LP   ICAHN PARTNERS MASTER FUND LP By: IPH GP LLC, its general
partner   By: Icahn Offshore LP, its general partner      

By: /s/ Irene March    By: /s/ Irene March    Name: Irene March     Name: Irene
March   Title: Executive Vice President       Title: Executive Vice President  

 

[Signature Page to Manager Agreement]

 

38

